Case 5:18-cv-01983-LCB Document 91-21 Filed 10/14/20 Page 1 of 39            FILED
                                                                    2020 Oct-28 AM 10:15
                                                                    U.S. DISTRICT COURT
                                                                        N.D. OF ALABAMA




                     EXHIBIT M
        Case 5:18-cv-01983-LCB Document 91-21 Filed 10/14/20 Page 2 of 39



                                                                       Page 1

 1                    IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ALABAMA
 2                            NORTHEASTERN DIVISION
 3
 4              NUCLEAR DEVELOPMENT LLC,                    )
                                                            )
 5                                                          )
                                          Plaintiff,        )
 6                                                          )   Civil Action
                vs.                                         )   Case Number
 7                                                          )
                TENNESSEE VALLEY AUTHORITY,                 )   No.
 8                                                          )   5:180cv-01983
                                                            )   -LCB
 9                                        Defendant.        )
10
11
12                         VIDEO RECORD & ORAL DEPOSITION OF
13                                   Sherry Quirk
14                             Tuesday, October 29, 2019
15                                   8:57 a.m.
16                               900 S. Gay Street
17                                    9th Floor
18                           Knoxville, Tennessee 37902
19
20
21
22
23
24                              Georgette H. Mitchell
                           Registered Professional Reporter
25                                 LCR-55 (TN)

                                  Freedom Court Reporting
     877-373-3660                   A Veritext Company                      205-397-2397
     Case 5:18-cv-01983-LCB Document 91-21 Filed 10/14/20 Page 3 of 39


                                                                  Page 2                                                                     Page 4
 1            APPEARANCES OF COUNSEL:                                       1            INDEX (CONTINUED)
 2            ON BEHALF OF THE PLAINTIFF:                                   2 Exhibit 26 - Bates No. TVABLN00000038, e-mail
 3            Caine O'Rear, III, Esq.                                         from Larry Blust dated November 30, 2018.
              Hand Arendall Harrison Sale LLC                               3                               103
 4            104 Saint Francis Street                                      4 Exhibit 27 - Minutes of Meeting of The Board
              Suite 300                                                       of Directors Tennessee Valley Authority,
 5            Mobile, Alabama 36602                                         5 November 14, 2018.                     109
              251.694.6308                                                  6 Exhibit 22 - Previously marked - Bates No.
 6            Corear@handarendall.com                                         TVABLN000008648, letter from Pillsbury.         112
 7            Larry D. Blust, Esq.                                          7
              Hughes Socol Piers Resnick DYM LTD.                             Exhibit 4 - Previously marked, Bates No.
 8            70 West Madison Street                                        8 TVABLN00002633 through 2634, Proposed Board
              Suite 4000                                                      Resolution.                       115
 9            Chicago, Illinois 60602                                       9
              312.604.2672                                                    Exhibit 24 - Previously marked, Bates No.
                                                                           10 TVABLN00002651 through 2652, Letter from
10            Lblust@hsplegal.com
                                                                              Sherry Quirk to Nuclear Development and Larry
11            ON BEHALF OF THE DEFENDANT:
                                                                           11 Blust.                          125
12            Matthew H. Lembke, Esq.
                                                                           12 Exhibit 28 - Bates No TVABLN00000040, e-mail
              Bradley Arant Boult Cummings LLP
                                                                              from Sherry Quirk to Larry Blust and others
13            One Federal Place
                                                                           13 dated November 16, 2018.                 128
              1819 Fifth Avenue North
                                                                           14 Exhibit 29 - Bates No. TVABLN00000042, e-mail
14            Birmingham, Alabama 35203                                       from Larry Blust to Sherry Quirk dated
              205.521.8560                                                 15 November 23, 2018.                     129
15            Mlembke@bradley.com                                          16 Exhibit 30 - Bates No. TVABLN00000660 through
16            Office of the General Counsel                                   661, e-mail from Larry Blust to Clifford
              David D. Ayliffe, Esq.                                       17 Beach, dated November 28, 2018.             129
17            Tennessee Valley Authority                                   18 Exhibit 31 - Bates No. ND_004950, e-mail from
              400 West Summit Hill Drive, WT6                                 Sherry Quirk to Larry Blust dated November 29,
18            Knoxville, Tennessee 37902                                   19 2018.                           130
              865.632.8964                                                 20 Exhibit 25 - Bates No. TVABLN00006461 through
19            Ddayliffe@tva.gov                                               6464, e-mail and attachments from Sherry Quirk
20            Also Present:                                                21 to others dated November 30, 2018.          131
              Timothy Prairie, Videographer                                22 Exhibit 32 - Bates No. Bates No.
21                                                                            TVABLN00009316 through 9328, handwritten
22                                                                         23 notes.                          134
23                                                                         24 Exhibit 15 - Bates No. TVABLN00006245 though
24                                                                            6246, Email from Autumn Beeler to Clifford
25                                                                         25 Beach and others dated October 25, 2018.      141

                                                                  Page 3                                                                     Page 5
 1           INDEX
     SHERRY QUIRK                        7                                  1             STIPULATION
 2
     EXAMINATION BY MR. O'REAR                    7                         2
 3
     EXAMINATION BY MR. LEMBKE                        135
                                                                            3             The videotaped deposition of SHERRY
 4                                                                          4   QUIRK, called as a witness at the instance of the
              EXHIBITS
 5                                                                          5   Plaintiff, pursuant to all applicable rules, taken by
   Exhibit 4 - Previously marked - Bates No.    27
 6 TVABLN000002633 through 2634, Resolution.                                6   agreement on the 29th day of October, 2019, beginning
 7 Exhibit 1 - Previously marked - Contract.    33
 8 Exhibit 7 - Previously marked, Bates No.                                 7   at approximately 9:00 a.m., at the law offices of
   TVABLN000001520 through 1523, e-mail from         51
 9 Larry Blust dated August 18, 2017, to James                              8   Woolf, McClane, Bright, Allen & Carpenter, 900 S. Gay
   Chardos.
10                               55                                         9   Street, Suite 900, Knoxville, Tennessee, before
   Exhibit 14 - Previously marked - Bates No.
11 TVABLN00005105 through 5109, E-mail chain from                          10   Georgette H. Mitchell, Registered Professional Reporter
   Chris Chandler to Tim Matthews.
12
                                                                           11   and Notary Public, pursuant to the stipulation of
   Exhibit 10 - Previously marked - Bates No.
13 TVABLN00008330 through 8331, e-mail from
                                                                           12   counsel.
   Justin Maierhofer dated August 14, 2018.      60                        13             It being agreed that
14
   Exhibit 11 - Previously marked - Bates                                  14   Georgette H. Mitchell, Registered Professional Reporter
15 No.TVABKB00002045 through 2052, Memorandum
   from United States Nuclear Regulatory                                   15   and Notary Public, may report the deposition in machine
16 Commission to Jennifer Dixon-Herrity dated
   September 4, 2018.                    65                                16   shorthand, afterwards reducing the same to typewriting.
17
   Exhibit 12 - Previously marked - Bates No.                              17             All objections, except as to the form of
18 TVABLN00000352, Letter from Aaron Nix to Larry
   Blust, dated August 21, 2018.             69                            18   the question, are reserved to on or before the hearing.
19
   Exhibit 13 - Previously marked - Bates No.                              19             It being further agreed that all
20 TVABLN00006238, Letter dated August 29, 2018 72
   from Larry D. Blust.
                                                                           20   formalities as to notice, caption, certificate,
21                                                                         21   transmission, etc., excluding the reading of the
   Exhibit 15 - Previously marked - Bates No.
22 TVABLN000006245, e-mail dated October 25,        89                     22   completed deposition by the witness and the signature
   2018.
23                                                                         23   of the witness, are reserved.
   Exhibit 17 - Previously marked, Bates No.
24 TVABLN000002643, email from Clifford Beach        100                   24
   dated November 9, 2018.
25                                                                         25

                                                                                                                                    2 (Pages 2 - 5)
                                                            Freedom Court Reporting
877-373-3660                                                  A Veritext Company                                                    205-397-2397
     Case 5:18-cv-01983-LCB Document 91-21 Filed 10/14/20 Page 4 of 39


                                                       Page 6                                                             Page 8
 1            (The deposition began at 8:57 a.m.)                1       A.    It's 400 West Summit Hill Drive,
 2            THE VIDEOGRAPHER: Okay. We're on the               2   Knoxville, 37902.
 3      record. The time is 8:57 a.m., on October 29,            3       Q.    Is that the TVA headquarters?
 4      2016.                                                    4       A.    It is the corporate headquarters, yes.
 5            This is media unit number of the video             5       Q.    Tell us about your education, your
 6      recorded deposition of Sherry Quirk taken by             6   undergraduate degree and any professional degrees you
 7      counsel for the plaintiff in the matter of Nuclear       7   have?
 8      Development, LLC versus Tennessee Valley Authority       8       A.    I have an undergraduate degree from Mount
 9      filed in the United States District Court for the        9   Holyoke College, bachelor of arts. My major was in
10      the Northern District of Alabama, Northeastern          10   anthropology.
11      Division.                                               11            And then I went to law school at
12            This deposition is being held at the law          12   Washington College of Law, American University,
13      offices of Woolf, McClane, Bright, Allen &              13   Washington D.C. I went to night school and graduated
14      Carpenter located at 900 South Gay Street, Suite        14   in 1982.
15      900, Knoxville, Tennessee.                              15       Q.    Have you ever practiced law?
16            My name is Tim Prarie, the videographer           16       A.    Yes, I have.
17      from Veritext Legal. The court reporter is              17       Q.    Tell me about that.
18      Georgette Mitchell from Veritext Legal, and I'll        18       A.    I began practicing law working for the
19      ask counsel to please now identify themselves and       19   Federal Energy Regulatory Commission and was there for
20      then the court reporter will swear in the witness.      20   about year and a half, maybe a little bit more. Then
21            MR. O'REAR: Caine O'Rear for the                  21   went into private practice and was at several firms.
22      plaintiff, Nuclear Development.                         22       Q.    So you graduated in, did you say '82 from
23            MR. BLUST: Larry Blust also for the               23   law school?
24      plaintiff, Nuclear Development.                         24       A.    Yes, that's correct.
25            MR. LEMBKE: Matt Lambke for defendant.            25       Q.    And you worked for a year?
                                                       Page 7                                                             Page 9
 1            MR. AYLIFFE: David Ayliffe for defendant           1       A.    About a year and a half, a little bit
 2       TVA.                                                    2   more.
 3                 SHERRY QUIRK,                                 3       Q.    And then you went into private practice
 4   having first been duly sworn, was examined and deposed      4   with private law firms?
 5   as follows:                                                 5       A.    That's correct, yes.
 6   EXAMINATION BY MR. O'REAR:                                  6       Q.    Over what period of time were you in
 7       Q.    State your name, please.                          7   private practice?
 8       A.    Sherry Quirk.                                     8       A.    I was in private practice from say early
 9       Q.    Miss Quirk, are you with TVA?                     9   1984 through early 2015.
10       A.    Yes, I am.                                       10       Q.    And what firms were you with?
11       Q.    What's your position there?                      11       A.    The first firm I was with was named
12       A.    I am Executive Vice President and General        12   Grove, Jacowitz, Gillum and Cobert, and I was there for
13   Counsel of TVA. Also Secretary and Designated Agency       13   a couple of years. Then I went to --
14   Ethics Official.                                           14       Q.    Where is that office?
15       Q.    Designated what?                                 15       A.    Washington, D.C. All of the firms that I
16       A.    Agency Ethics Official.                          16   worked for were in Washington, D.C.
17       Q.    Got you. And so are you Secretary to the         17            From Grove, Jacowitz I went to a firm
18   Board of Directors?                                        18   named Verner Lipfert and I was there for, let's see,
19       A.    Yes, I am.                                       19   until about 2001.
20       Q.    And that's an officer position of TVA --         20            And from there I went to a firm named
21       A.    Yes, it is.                                      21   Sullivan & Worcester and was there 'til, I believe
22       Q.    -- is that correct?                              22   about 2007. Then I went to the firm of Schiff Hardin,
23            And do you reside here in Knoxville?              23   and was there until 2015.
24       A.    Yes, I do.                                       24       Q.    When did you start with TVA?
25       Q.    What's your business address?                    25       A.    In February of 2015.

                                                                                                              3 (Pages 6 - 9)
                                              Freedom Court Reporting
877-373-3660                                    A Veritext Company                                             205-397-2397
     Case 5:18-cv-01983-LCB Document 91-21 Filed 10/14/20 Page 5 of 39


                                                    Page 10                                                       Page 12
 1        Q.     What was your specialty or did you have a     1   appointed me.
 2   specialty at any of the firms you worked at when you      2       Q.     What are your duties and responsibilities
 3   were in private practice?                                 3   as General Counsel of TVA?
 4        A.     I did a little bit of litigation for the      4       A.     I am the chief legal officer and I
 5   first firm that I was with, but other than that I         5   oversee the Office of General Counsel.
 6   specialized in the area of utilities, either utility      6       Q.     All right. Do you attend board meetings
 7   regulation or transactional work, some Legislative        7   as an ex officio member?
 8   work, some litigation, all surrounding the utility        8       A.     Of the board?
 9   industry.                                                 9       Q.     Yes.
10        Q.     So you were in private practice up until     10       A.     No.
11   the time you started at TVA, is that correct?            11       Q.     Do you attend board meetings?
12        A.     That's correct.                              12       A.     Yes, I do.
13        Q.     Are you licensed, currently licensed to      13       Q.     Do you have a vote on the board?
14   practice law in any state?                               14       A.     I do not.
15        A.     Yes, I am.                                   15       Q.     Are you responsible for preparing the
16        Q.     Where?                                       16   minutes of the board meetings?
17        A.     District of Colorado. I only hesitate        17       A.     Yes, I am.
18   because it is actually not a state.                      18       Q.     Do you have any responsibility or duties
19        Q.     Okay. Are you licensed in Tennessee?         19   regarding board committee meetings?
20        A.     I am not.                                    20       A.     I am the -- the executive who works with
21        Q.     Are you a member of any bar association?     21   the audit committee, and so I have responsibility for
22        A.     I am a member of the American Bar            22   the function of that committee and, you know, with
23   Association, and I believe I'm a member of the           23   respect to the other committees I have general
24   Knoxville Bar Association as well.                       24   responsibility with respect to governance matters and
25        Q.     Are you a member of the bar of any court?    25   legal matters.
                                                    Page 11                                                       Page 13
 1        A.    Let's see. The Supreme Court. I believe       1        Q.     Do you attend board committee meetings?
 2   the Court of Appeals or the U.S. Court of Policies for   2        A.     I do. They -- until this current round,
 3   the District of Columbia, and I believe that that is     3    they overlapped. So we would have several committee
 4   all.                                                     4    meetings at one time. So I was unable to attend all of
 5        Q.    How did you become the General Counsel of 5        them.
 6   TVA, or let me ask you this. When you started, did you 6                So in -- this time we had them run
 7   start as General Counsel in 2015?                        7    sequentially so I did attend all of them. In the past
 8        A.    I did.                                        8    I have attended some of them.
 9        Q.    Okay. And how did it come about that you      9        Q.     What do you mean this time or this round?
10   took that position?                                     10        A.     We just had a round of board committee
11        A.    I was contacted by a person who had been     11    meetings.
12   hired by TVA to solicit interest in the General Counsel 12        Q.     You mean the most recent --
13   position, and he asked me if I was interested in        13        A.     Yes.
14   working for TVA, and I said yes.                        14        Q.     -- series of meetings?
15        Q.    And were you hired by the CEO of TVA?        15        A.     Yes.
16        A.    Yes.                                         16        Q.     So most recently you were able to attend
17        Q.    Who was that at the time?                    17    all of those meetings?
18        A.    That was Bill Johnson.                       18        A.     Yes, but not prior.
19        Q.    Did your -- did you have to be appointed     19        Q.     And so when you say most recently, are
20   as Secretary by the Board of Directors?                 20    you talking about 2018 or 2019?
21        A.    I believe that's correct, yes.               21        A.     I'm talking about this past round in
22        Q.    Okay. You don't know?                        22    October of 2019.
23        A.    I think it must be correct. It happened      23        Q.     That just happened?
24   before I got there so I didn't witness it. I am         24        A.     Yes.
25   Secretary. They appoint the officers, so I assume they 25         Q.     And what are the board committees?

                                                                                                     4 (Pages 10 - 13)
                                            Freedom Court Reporting
877-373-3660                                  A Veritext Company                                         205-397-2397
     Case 5:18-cv-01983-LCB Document 91-21 Filed 10/14/20 Page 6 of 39


                                                      Page 14                                                          Page 16
 1       A.     There are five committees. Audit, as I        1          A.     The purpose was for the senior leadership
 2   said, finance, people and personnel, external relations  2      of the company to come together periodically and share
 3   and the nuclear oversight committee.                     3      information and discuss matters that might be of
 4       Q.     I'm sorry. What was the next to last one      4      enterprise-wide significance, and the idea was that
 5   you said before nuclear oversight and after personnel? 5        each person could bring their expertise and their
 6       A.     Was it external relations?                    6      knowledge of or acquaintance with an issue to bear in
 7       Q.     What does that committee do?                  7      discussing matters.
 8       A.     Talks about or it's jurisdiction is           8          Q.     Did the Executive Management Council
 9   related to the various stakeholders and our external     9      report to any board committee or to the board as a
10   facing activities with our customers and with the       10      whole?
11   public.                                                 11          A.     Not directly, no.
12       Q.     Are minutes kept of the board committee      12          Q.     So did the Executive Management Council
13   meetings?                                               13      report to the CEO?
14       A.     Yes, they are.                               14          A.     That's correct, and the CEO reports to
15       Q.     And where do they -- who's the custodian     15      the board.
16   of those minutes?                                       16          Q.     Did the Executive Management Council ever
17       A.     Those are -- we keep those with our          17      keep minutes under Bill Johnson's tenure?
18   records. We have a records repository and they are      18          A.     No.
19   with them.                                              19          Q.     Are there any records or notes of any
20       Q.     All right. Are you in charge of that?        20      type regarding meetings of the Executive Management
21       A.     I guess, yes.                                21      Committee under Bill Johnson's tenure?
22       Q.     Are those minutes publically available?      22          A.     Other than people's personal notes, no.
23       A.     No, they're not.                             23          Q.     Did you make any personal notes at any of
24       Q.     Do the committees make recommendations to 24         those meetings?
25   the board?                                              25          A.     From time to time, probably.
                                                      Page 15                                                          Page 17
 1       A.    That is correct.                                  1       Q.    Did you make any personal notes at
 2       Q.    All right. Do the committees act only in          2   meetings of the Executive Management Council regarding
 3   an advisory capacity to the board as a whole?               3   the Bellefonte plant?
 4       A.    That's correct.                                   4       A.    I don't recall whether I did or not.
 5       Q.    Are you a member of the Executive                 5       Q.    Did you make any notes of meetings of the
 6   Management Council?                                         6   Executive Management Council regarding Nuclear
 7       A.    I was. It has been renamed.                       7   Development?
 8       Q.    All right. What's the name of it                  8       A.    I don't recall.
 9   currently?                                                  9       Q.    Have you checked?
10       A.    It's now called the Executive Leadership         10       A.    I've not checked, no.
11   Team, but while Bill Johnson was CEO it was the EMC.       11       Q.    Okay. The Executive Management Council
12       Q.    Did the new CEO change the name?                 12   has no power to make any decisions on behalf of TVA, is
13       A.    Yes?                                             13   that correct?
14       Q.    Who is new CEO?                                  14       A.    As a body, no.
15       A.    Jeffrey Lyash.                                   15       Q.    Okay. You're head of the General
16       Q.    And when did he begin?                           16   Counsel's Office, correct?
17       A.    In May of this year, 2019.                       17       A.    Correct.
18       Q.    Were you a member under Bill Johnson of          18       Q.    Are you head of the legal department of
19   the Executive Management Council?                          19   TVA?
20       A.    Yes, I was.                                      20       A.    Yes, if I understand what you're asking.
21       Q.    Are you now a member of the Executive            21       Q.    All right. How many lawyers work at TVA?
22   Leadership Team?                                           22       A.    I'm not sure how many lawyers work at
23       A.    Yes, I am.                                       23   TVA. I can tell you how many work in the legal
24       Q.    And when Bill Johnson was CEO, what was          24   department.
25   the purpose of the Executive Management Council?           25       Q.    Okay. Tell me that.

                                                                                                         5 (Pages 14 - 17)
                                              Freedom Court Reporting
877-373-3660                                    A Veritext Company                                           205-397-2397
     Case 5:18-cv-01983-LCB Document 91-21 Filed 10/14/20 Page 7 of 39


                                                       Page 18                                                           Page 20
 1        A.    About a little over 40.                           1       A.    Chris Chandler, Ryan Dreke and half time
 2        Q.    And is the legal department divided into          2   David Codevilla.
 3   offices or divisions according to areas of                   3       Q.    Does Chris Chandler report to you?
 4   responsibility?                                              4       A.    Yes, he does.
 5        A.    Yes.                                              5       Q.    How many lawyers are in the procurement
 6        Q.    And what are those?                               6   section that deal with realty issues?
 7        A.    Currently?                                        7       A.    Currently?
 8        Q.    Yes. Well, has it changed over the last           8       Q.    Yes.
 9   few years?                                                   9       A.    Let's see. I believe there are five now.
10        A.    Yes, it's changed a couple of times.             10       Q.    Who is head of that department?
11        Q.    Okay. I'm not going to ask you about if          11       A.    Jarom Smartt.
12   it's changed since the new CEO came in, but prior to        12       Q.    Who was head of that department in 2018?
13   that under Mr. Johnson's tenure, what were the offices      13       A.    I think Jarom Smartt was head of it then
14   or divisions of the legal department?                       14   as well.
15        A.    I'll try to get this right because we            15       Q.    Does TVA have a separate realty services
16   have changed a bit. It's generally speaking, we have a      16   department that is not part of the legal department?
17   procurement section that deals with procurement and         17       A.    Yes, it does.
18   commercial contracts and realty, some realty matters.       18       Q.    And who heads that department if you
19            We have a nuclear section that deals with          19   know, or who headed it in 20 -- in the years 2016,
20   licensing and other nuclear issues.                         20   2017, and 2018?
21            We have an employment section that deals           21       A.    I believe it was Aaron Nix, but I -- in
22   with various employment issues that a rise at an agency     22   my capacity as General Counsel most of what transpired
23   or enterprise like TVA.                                     23   between my office and realty was handled by those who
24            We have a power section that deals with            24   report to me or are on a level below.
25   our power contracts, with our customers, our regulatory     25       Q.    Meaning Jarom Smartt?
                                                       Page 19                                                           Page 21
 1   function, and various customer issues.                       1       A.     Or someone working for him or in another
 2             And we have an environmental function              2   department.
 3   that deals with the various environmental issues.            3       Q.     Okay. So you had no direct reporting
 4        Q.    How many lawyers are assigned to the --           4   from the realty services department to you, is that
 5        A.    Will you give me a moment because I just          5   correct?
 6   -- I'm just going to review to make sure I'm not             6       A.     No. I may have been in a meeting or two,
 7   missing.                                                     7   but other than that I didn't have contact, direct
 8             And litigation. Sorry, David. That was             8   contact.
 9   an important pause.                                          9       Q.     Are there lawyers assigned to the
10        Q.    How many lawyers are assigned to the             10   department that Mr. Nix is at for 2016 through 2018?
11   nuclear department?                                         11       A.     Are there lawyers?
12        A.    Currently? Three.                                12       Q.     Are there lawyers assigned to that
13        Q.    In 2018?                                         13   department?
14        A.    I think it would depend on which part of         14       A.     Yes.
15   2018 we're talking about, but two to three.                 15       Q.     How many lawyers are assigned to that?
16        Q.    And who are those lawyers that were              16       A.     I don't know.
17   assigned in 2018?                                           17       Q.     Okay. Do you work with those lawyers?
18        A.    I believe it would have been Chris               18       A.     I do not, not directly.
19   Chandler as head of the group, Ryan Dreke, and someone      19       Q.     Is there a separate licensing department
20   who has since left. Blake, whose last name escapes me.      20   for TVA apart from the lawyers who work on licensing in
21        Q.    How do you spell Dreke?                          21   the legal department?
22        A.    D-r-e-k-e.                                       22       A.     You mean a nonlegal department?
23        Q.    And someone named Blake?                         23       Q.     Right.
24        A.    Yes.                                             24       A.     Yes, there is.
25        Q.    Who are the three members now?                   25       Q.     Okay. Who headed that licensing

                                                                                                           6 (Pages 18 - 21)
                                              Freedom Court Reporting
877-373-3660                                    A Veritext Company                                             205-397-2397
     Case 5:18-cv-01983-LCB Document 91-21 Filed 10/14/20 Page 8 of 39


                                                        Page 22                                                            Page 24
 1   department up from 2016 through 2018?                         1   Development?
 2      A.    Joe Shea.                                            2       A.     I don't know.
 3      Q.    Are there lawyers assigned to that                   3       Q.     And who is Greg Signer?
 4   department?                                                   4       A.     Signer.
 5      A.    You mean within that department?                     5       Q.     Signer. For the court reporter, that's
 6      Q.    Yes.                                                 6   S-i-g-n-e-r, correct?
 7      A.    Or in my department?                                 7       A.     Yes. Greg Signer was head of the
 8      Q.    Within that department.                              8   environmental group until his retirement.
 9      A.    Not as far as I know.                                9       Q.     When did he retire?
10      Q.    Okay. Are there lawyers in the legal                10       A.     I think it was in early -- it was either
11   department that are assigned to the licensing                11   2016 or 2017.
12   department?                                                  12       Q.     And he reported to you as head of that
13      A.    Assigned to work with them, yes.                    13   environmental group?
14      Q.    Okay. And who are those lawyers?                    14       A.     That's correct.
15      A.    That would be primarily Chris Chandler.             15       Q.     Did Mr. Signer have any responsibilities
16      Q.    And who is Jack, nickname Nick McCall?              16   or duties with respect to the purchase and sale
17      A.    Nick works in the commercial contracts              17   agreement between Nuclear Development and TVA?
18   procurement group.                                           18       A.     I am not aware of exactly what his
19      Q.    Okay. In the legal department?                      19   involvement in that agreement was. I know that he was
20      A.    Yes.                                                20   involved in the lead-up to -- you know, he was involved
21      Q.    And so is that -- is that under the                 21   in various activities related to the transfer of the
22   procurement section that you mentioned?                      22   facility, but I don't recall exactly what he might have
23      A.    Yes.                                                23   done with respect to the agreement.
24      Q.    Okay. And what were his responsibilities            24       Q.     What activities were he involved -- was
25   and authority as it related to the purchase and sale         25   he involved in regarding the process of the sale of the
                                                        Page 23                                                            Page 25
 1   agreement between Nuclear Development and TVA?                1   facility?
 2       A.    I believe he was involved in developing             2       A.      He was involved in advising on
 3   that agreement. I did not directly supervise him, so          3   environmental issues. I believe that he also worked
 4   I'm not aware of his exact activities.                        4   with our realty department in addressing some of the
 5       Q.    And who did he report to in that respect,           5   aspects of the sale and in making sure that the sale
 6   in other words, with respect to that function of              6   was executed in accordance with our legal requirements.
 7   working on the purchase and sale agreement?                   7       Q.      Was he evolved in any environmental
 8       A.    During the time period that that would              8   review regarding the sale?
 9   have been happening he would have been reporting to           9       A.      He was involved in looking at some of the
10   Cliff Beach.                                                 10   prior environmental reviews that had been done of the
11       Q.    Did Mr. McCall have any final                      11   site, but I don't recall whether he was involved in the
12   decisionmaking authority over the terms or conditions        12   environmental review that occurred after the auction.
13   of the purchase and sale agreement?                          13       Q.      Between -- when you say the auction, the
14       A.    No.                                                14   one in November of 2016?
15       Q.    To your knowledge, did Mr. McCall have             15       A.      That's correct.
16   any direct communications regarding Bellefonte with the      16       Q.      So you don't know whether he was involved
17   National Regulatory Commission?                              17   in any environmental review between the date of the
18            MR. LAMBKE: You mean --                             18   contract of November 14, 2016, and the date of the
19   BY MR. O'REAR:                                               19   scheduled closing in November of 2018?
20       Q.    Nuclear Regulatory Commission?                     20       A.      I believe he would have been involved in
21       A.    Nick McCall with the NRC?                          21   looking at what our environmental requirements would
22       Q.    Yes.                                               22   be.
23       A.    I'm not aware of any. I just don't know.           23             I draw a distinction between an
24       Q.    To your knowledge, did he have any direct          24   environmental review that is an active review pursuant
25   communications with representatives of Nuclear               25   to legal requirements and one that involves determining

                                                                                                             7 (Pages 22 - 25)
                                                Freedom Court Reporting
877-373-3660                                      A Veritext Company                                            205-397-2397
     Case 5:18-cv-01983-LCB Document 91-21 Filed 10/14/20 Page 9 of 39


                                                        Page 26                                                         Page 28
 1   what those requirements are, and he was, as far as I          1   consultant firm, Concentric.
 2   know, more involved in the latter than -- excuse me --        2       Q.    Do you know what lawyers worked under Mr.
 3   the former than the latter.                                   3   Beach on that project?
 4       Q.     Were there any environmental issues which          4       A.    I believe it was Nick McCall, and as I
 5   would have prevented the closing of that transaction?         5   said I'm not sure whether Greg would still have been
 6       A.     We determined that -- that we could go to          6   there or not, but I don't know beyond that who was on
 7   closing with the environmental record as it was.              7   the team.
 8       Q.     Who at TVA was responsible for the final           8       Q.    Did the team have a name? Did that team
 9   approval of all the terms and conditions of the               9   have a name?
10   contract?                                                    10       A.    I don't know that they had anything more
11       A.     That would be Bill Johnson.                       11   catchy than the Bellefonte team.
12       Q.     Okay. Well, he said you were. Did you             12       Q.    Did Mr. Beach report to you in terms of
13   read his testimony?                                          13   matters regarding the negotiation of the terms of the
14       A.     I did.                                            14   contract?
15       Q.     Okay.                                             15       A.    Yes.
16       A.     But as CEO, pursuant to the resolution            16       Q.    Did you report to Mr. Johnson regarding
17   that the board passed, it actually was technically his       17   matters involving the negotiation of the terms of the
18   authority, and so those of us who supported him made         18   contract?
19   recommendations to him.                                      19       A.    Yes, generally.
20       Q.     Did you make recommendations to him?              20       Q.    Did you report to him with respect to any
21             MR. LEMBKE: That's a yes or no question,           21   specific provisions of the contract?
22       Miss Quirk.                                              22            MR. LAMBKE: That's a yes or no question,
23             THE WITNESS: Yes.                                  23       Miss Quirk.
24   BY MR. O'REAR:                                               24            THE WITNESS: Yes.
25       Q.     Regarding the terms and conditions of the         25   BY MR. O'REAR:
                                                        Page 27                                                         Page 29
 1   contract? The question is, did you make                       1      Q.      Okay. And which ones?
 2   recommendations to him regarding the terms and                2             MR. LAMBKE: I instruct you not to answer
 3   conditions of the contract?                                   3       that question. That would require disclosure of
 4            MR. LAMBKE: It's again a yes or no                   4       attorney/client privilege material.
 5       question.                                                 5   BY MR. O'REAR:
 6            THE WITNESS: Yes, generally.                         6       Q.     What was the role of Concentric Energy
 7   BY MR. O'REAR:                                                7   Advisors in this process?
 8       Q.     When you said he was authorized by                 8       A.     We hired Concentric to help to conduct
 9   resolution, what were you referring to?                       9   the auction and to elicit interest in the site.
10       A.     When the board approved or declared the           10       Q.     Was Concentric involved in negotiating
11   Bellefonte site to be surplus, it passed a resolution        11   the terms of the contract with Nuclear Development?
12   providing the CEO with the authority to move forward in      12       A.     I don't know for certain, but I would
13   the sale of the site at auction.                             13   imagine they were.
14       (Exhibit 4 - Previously marked - Bates No.               14       Q.     Was there a written contract with
15       TVABLN000002633 through 2634, Resolution.)               15   Concentric that outlined the scope of it's work?
16   BY MR. O'REAR:                                               16       A.     I'm certain there was.
17       Q.     Let me show you has been previously               17       Q.     When was that contract entered into?
18   marked as Exhibit 4. Is that the resolution that             18       A.     I don't recall.
19   you're referring to?                                         19       Q.     If the contract was signed as of
20       A.     It appears to be, yes.                            20   November 14, 2016, do you have any idea how much prior
21       Q.     Within the legal department, who worked           21   to that, how much time prior to that there would have
22   on the negotiations and review of the contract terms         22   been an agreement with Concentric, or when did they
23   before the contract was executed?                            23   begin being involved?
24       A.     I believe that Cliff Beach was overseeing         24       A.     I would be guessing.
25   that process and he was working with an outside              25             MR. LEMBKE: Objection to the form.

                                                                                                          8 (Pages 26 - 29)
                                               Freedom Court Reporting
877-373-3660                                     A Veritext Company                                           205-397-2397
     Case 5:18-cv-01983-LCB Document 91-21 Filed 10/14/20 Page 10 of 39


                                                      Page 30                                                          Page 32
 1       Compound question. Vague.                               1      question.
 2   BY MR. O'REAR:                                              2            THE WITNESS: One of our concerns -- well
 3       Q.     Well, I was trying to ask the same               3      our --
 4   question two ways. Okay.                                    4            MR. LEMBKE: Hold it. I'm going to
 5            When did Concentric start working under            5      instruct you not to disclose -- your -- discussing
 6   this contract?                                              6      your concerns would require you to disclose your
 7       A.     I would be guessing if I gave you a time.        7      work product and that I instruct you not to
 8       Q.     Would it have been sometime in 2016?             8      answer.
 9       A.     I believe so, but I'm not sure.                  9            You should limit your answer here to just
10       Q.     And did the process work where Concentric       10      a statement of issues that bubbled up from Nuclear
11   would have communications with representatives of          11      Development during the negotiations.
12   Nuclear Development and they would take any questions      12            Do you understand my instruction?
13   or issues to be decided to Mr. Beach for direction?        13            THE WITNESS: Yes. The only issue that I
14       A.     I don't know for certain.                       14      recall is the question of the period of time
15       Q.     Did Mr. Beach ever bring to you any             15      between auction and closing.
16   particular issues involving negotiations with Nuclear      16   BY MR. O'REAR:
17   Development regarding the terms of the contract?           17      Q.     Concentric's work occurred before the
18            MR. LAMBKE: That's a yes or no question.          18   contract was entered into between TVA and Nuclear
19            THE WITNESS: Yes.                                 19   Development, correct?
20   BY MR. O'REAR:                                             20      A.     Correct.
21       Q.     And did you make final decisions on those       21      Q.     Did Concentric work with the other
22   terms?                                                     22   prospective bidders regarding terms and conditions of
23       A.     No.                                             23   contracts with them?
24       Q.     Who would have made the final decisions?        24      A.     Yes, as far -- I'm aware that they did.
25       A.     The -- from my perspective as General           25      Q.     So they would have undertaken the same
                                                      Page 31                                                          Page 33
 1   Counsel, my team would have recommended and negotiated      1   exercise with respect to those prospective bidders as
 2   a deal that was then presented for the CEO's review.        2   they did with Nuclear Development, correct?
 3       Q.     Would those recommendations have come at         3       A.     Correct.
 4   the conclusion of the negotiation process in the form       4       Q.     Do you know who those other prospective
 5   of recommending the entire contract?                        5   bidders were?
 6       A.     I believe so. I mean, there may have             6       A.     I know of two. One was NextEra or some
 7   been some terms that bubbled up before.                     7   NextEra connected company, and the other was an Indian
 8       Q.     Well, what terms bubbled up before?              8   company whose name I just don't recall.
 9            MR. LEMBKE: I instruct you not to answer           9       Q.     Something like National Environmental
10       that question. It would require you to disclose        10   Services?
11       attorney/client communications.                        11       A.     That sounds right, but I don't have a
12            MR. O'REAR: I'm not asking her about              12   specific recollection of it.
13       communications. I'm asking her what issues in the      13       Q.     And with respect to Mr. Beach's
14       negotiation bubbled up before the contract as a        14   involvement, he would have been involved with
15       whole was recommended to the CEO.                      15   Concentric on those prospective bidders just as he was
16            MR. LAMBKE: Well, but what you're asking          16   on Nuclear Development?
17       her what issues she communicated. By doing that        17       A.     That's my understanding, yes.
18       you're asking her what issues bubbled up that she      18       Q.     And I assume Concentric was paid a fee by
19       conveyed to Bill Johnson.                              19   TVA for it's services, correct?
20            MR. O'REAR: Well, I didn't ask that.              20       A.     That's correct.
21       That wasn't -- I did ask that earlier.                 21       Q.     And was Concentric paid out of the money
22   BY MR. O'REAR:                                             22   that Nuclear Development put up upon the execution of
23       Q.     But the question I'm asking you now is,         23   the contract in 2016?
24   what issues bubbled up?                                    24       A.     I don't know.
25            MR. LEMBKE: You can answer that                   25       (Exhibit 1 - Previously marked - Contract.)

                                                                                                         9 (Pages 30 - 33)
                                              Freedom Court Reporting
877-373-3660                                    A Veritext Company                                           205-397-2397
     Case 5:18-cv-01983-LCB Document 91-21 Filed 10/14/20 Page 11 of 39


                                                     Page 34                                                          Page 36
 1    BY MR. O'REAR:                                          1     negotiations of the contract?
 2        Q.     Let me direct your attention to the          2         A.     I believe her first name was Kari.
 3    contract which has been marked previously as Exhibit 1 3          Q.     Was it Kari O'Neil?
 4    to the deposition of Mr. Johnson.                       4         A.     That sounds right.
 5             If you would turn to section five of that      5         Q.     Do you know whether she was a lawyer or
 6    contract, page six. Directing your attention to         6     not?
 7    section 5C. Are you there?                              7         A.     I don't believe so, but I'm not certain.
 8        A.     Yes, I am.                                   8         Q.     Were you aware that during the
 9        Q.     Was the payment to Concentric part of the    9     negotiation process that Mr. Larry Blust, who is seated
10    compensated costs that were paid for in the amount of 10      here next to me, made a request on behalf of Nuclear
11    $750,000 by Nuclear Development?                       11     Development to include a provision in the contract that
12             MR. LEMBKE: Object to the form. Lack of 12           the transfer of the construction permits would be from
13        foundation.                                        13     TVA to Nuclear Development, would be a condition of the
14             MR. O'REAR: What's the lack of                14     closing of the sales transaction?
15        foundation?                                        15         A.     I generally recall that, yes.
16             MR. LEMBKE: You haven't established --        16         Q.     And were you involved in that
17        you put a document in front of her that you've not 17     consideration of that request at all?
18        established she's ever seen before.                18         A.     I was involved in discussions with the
19    BY MR. O'REAR:                                         19     team over how to address that.
20        Q.     Oh, you've never seen the contract          20         Q.     And how was that decided?
21    between TVA and Nuclear Development?                   21               MR. LEMBKE: Object to the form.
22             MR. LEMBKE: Object to the form.               22     BY MR. O'REAR:
23        Argumentative.                                     23         Q.     Or what was decided?
24    BY MR. O'REAR:                                         24               MR. LEMBKE: Well, to the extent that is
25        Q.     Have you ever seen it?                      25         calling for you to disclose the internal work
                                                     Page 35                                                          Page 37
 1       A.     Yes, I've seen it.                              1       product of TVA, I instruct -- of TVA lawyers, I
 2       Q.     Did you ultimately recommend approval of        2       instruct you not to answer that question.
 3   this contract to the CEO?                                  3             THE WITNESS: I can tell you the ultimate
 4            MR. LEMBKE: I instruct you not to answer          4       provision that emerged from -- with respect to
 5       that question. It would require you to disclose        5       this issue, which is that there would be a
 6       attorney/client communications.                        6       two-year period between the auction and closing
 7   BY MR. O'REAR:                                             7       which was considered to be ample for all necessary
 8       Q.     So you're not going to answer that              8       approvals.
 9   question?                                                  9   BY MR. O'REAR:
10       A.     I'm going to follow my lawyer's guidance.      10       Q.     Who made the decision at TVA to deny the
11       Q.     All right. Look at section 5C. Was the         11   request of Nuclear Development that transfer of the
12   payment TVA made to Concentric from money paid to TVA     12   construction permits be a condition of closing?
13   by Nuclear Development upon execution of the contract?    13       A.     I don't understand your question.
14            MR. LEMBKE: I'm going to object to the           14       Q.     Who made the ultimate decision to deny
15       form. Are you asking her about what the document      15   Mr. Blust's requests on behalf of Nuclear Development
16       says or what happened?                                16   that transfer of the construction permits be a
17            MR. O'REAR: Well, I'm asking her if she          17   condition of closing the sales transaction?
18       can tell me by looking at the contract.               18       A.     The team negotiated a number of terms and
19            THE WITNESS: What's the question again?          19   conditions, including this, made a recommendation that
20   BY MR. O'REAR:                                            20   the -- that I and the CEO, I recommend this to the CEO,
21       Q.     The question is, was Concentric paid out       21   and as an entirety those terms were adopted or accepted
22   of money provided by Nuclear Development?                 22   by the CEO.
23       A.     That's what this language appears to say.      23       Q.     Were you aware that TVA made certain
24       Q.     Do you know who the point person at            24   representations and warranties in the contract in order
25   Concentric was in terms of communicating with TVA about   25   to induce Nuclear Development to enter into the

                                                                                                       10 (Pages 34 - 37)
                                             Freedom Court Reporting
877-373-3660                                   A Veritext Company                                           205-397-2397
     Case 5:18-cv-01983-LCB Document 91-21 Filed 10/14/20 Page 12 of 39


                                                         Page 38                                                           Page 40
 1   contract?                                                      1   the purchase and sale transactions provided for
 2            MR. LEMBKE: Object to the form. Lack of               2   therein, and no authorization, consent or approval or
 3       foundation.                                                3   other order or action of or filing with any
 4   BY MR. O'REAR:                                                 4   governmental authority is required for the execution
 5       Q.     Go ahead.                                           5   and delivery by the TVA of this agreement or the
 6            MR. LEMBKE: You can answer, if you know.              6   consummation by the TVA of the transactions
 7            THE WITNESS: Can you repeat the question?             7   contemplated therein."
 8   BY MR. O'REAR:                                                 8        Q.    Now, is the Nuclear Regulatory Commission
 9       Q.     Were you aware that TVA made certain                9   a governmental authority as that term is used in this
10   recommendations and warranties in the contract in order       10   section?
11   to induce them ---                                            11        A.    I would assume so. I haven't checked the
12            MR. LEMBKE: Let me stop you, Caine. You              12   definition, but I would assume so.
13       said recommendations. I don't think you meant to          13        Q.    If you would look to section -- just so
14       say that.                                                 14   we can clarify that. If you would look to section nine
15            MR. O'REAR: Excuse me. Representations.              15   of the contract as it continues from page nine to page
16       I didn't. I appreciate it. I'll start over.               16   ten.
17   BY MR. O'REAR:                                                17            Does the term -- is the term governmental
18       Q.     Are you aware that TVA made certain                18   authority defined to include any federal regulatory or
19   representations and warranties in the contract in order       19   administrative agency?
20   to induce Nuclear Development to enter into the               20        A.    Yes.
21   contract?                                                     21        Q.    And would that include the Nuclear
22            MR. LEMBKE: Same objection.                          22   Regulatory Commission?
23            THE WITNESS: I know there is a                       23        A.    I would assume so, yes.
24       representations and warranties section. What              24        Q.    In fact, other than the Nuclear
25       effect that had on Nuclear Development, I can't           25   Regulatory Commission, were there any other
                                                         Page 39                                                           Page 41
 1       say.                                                       1   governmental authorities that were contemplated when
 2   BY MR. O'REAR:                                                 2   TVA signed the contract with section 7A, romanette 7 in
 3       Q.     I direct your attention to section seven            3   it?
 4   of the contract before you, which is Exhibit 1. If you         4            MR. LEMBKE: Miss Quirk, to the extent
 5   would look to page eight.                                      5       that would require you to disclose attorney work
 6            Do you have that before you?                          6       product, I instruct you not to answer the
 7       A.     I do.                                               7       question.
 8       Q.     And section seven is captioned TVA's                8            To the extent you can answer it without
 9   representation and warranties, correct?                        9       disclosing attorney work product, you can go
10       A.     That's correct.                                    10       ahead.
11       Q.     Then A, subsection A says what? What's             11            THE WITNESS: I am not aware of any
12   the preamble of section A say?                                12       others.
13       A.     "To induce buyer to enter into this                13   BY MR. O'REAR:
14   agreement, TVA represents and warrants as follows."           14       Q.    Now, was your recommendation for TVA to
15       Q.     So the inducement language is in the               15   accept or did you make a recommendation for TVA to
16   contract itself, correct?                                     16   accept this particular representation that is set forth
17       A.     It is.                                             17   in the contract --
18       Q.     All right. And if you would direct your            18            MR. LEMBKE: Miss Quirk --
19   attention to romanette seven under subsection 7A. Do          19   BY MR. O'REAR:
20   you see that?                                                 20       Q.    Just a minute -- other than your
21       A.     Yes.                                               21   recommendation to the CEO that the contract be accepted
22       Q.     Would you read that romanette seven into           22   in general?
23   the record, please.                                           23            MR. LEMBKE: Miss Quirk, again I instruct
24       A.     "TVA has full right, power, and authority          24       you to the extent that would require you to
25   to execute and deliver this agreement and to consummate       25       disclose an attorney/client communication, I

                                                                                                           11 (Pages 38 - 41)
                                                Freedom Court Reporting
877-373-3660                                      A Veritext Company                                             205-397-2397
     Case 5:18-cv-01983-LCB Document 91-21 Filed 10/14/20 Page 13 of 39


                                                      Page 42                                                            Page 44
 1        instruct you not to answer it.                         1       require you to disclose attorney/client
 2             THE WITNESS: Could you state the                  2       communications or your work product, you shouldn't
 3        question again?                                        3       answer it.
 4    BY MR. O'REAR:                                             4   BY MR. O'REAR:
 5        Q.    Did you make a recommendation that TVA           5       Q.     Are you aware of TVA's position in this
 6    accept this provision of the contract?                     6   case that the Nuclear Regulatory Commission must
 7             MR. LEMBKE: Same instruction.                     7   approve the transfer of the construction permits from
 8             THE WITNESS: As I said, I made a general          8   TVA to Nuclear Development?
 9        recommendation.                                        9       A.     I'm aware, yes.
10    BY MR. O'REAR:                                            10       Q.     Are you aware of TVA's position in this
11        Q.    To the CEO?                                     11   lawsuit that that approval should have occurred before
12        A.    Yes.                                            12   the closing in order for the closing of the transaction
13        Q.    And he was the final decisionmaker?             13   to be legal under the Atomic Energy Act?
14        A.    He signed it, yes.                              14       A.     Yes, I'm aware of that.
15        Q.    Well, Aaron Nix signed it.                      15       Q.     Now, based on TVA's current position in
16        A.    Oh, that's duly noted.                          16   the lawsuit, is the representation and warranty made in
17        Q.    Okay. But the final decisionmaker was           17   section 7-A-7 false, if you assume TVA's position is
18    the CEO, Bill Johnson?                                    18   correct in the lawsuit?
19        A.    Yes.                                            19            MR. LEMBKE: Object to the form. To the
20        Q.    And Mr. Nix could not sign the contract         20       extent that answer would require you to disclose
21    without Mr. Johnson's approval, is that correct?          21       attorney/client communications or work product,
22        A.    Correct.                                        22       you shouldn't answer it, otherwise you can go
23        Q.    Are you familiar with TVA's position in         23       ahead.
24    this lawsuit now?                                         24            THE WITNESS: I'm sorry. I'm going to
25             MR. LEMBKE: Miss Quirk, I instruct you           25       have to ask you to repeat.
                                                      Page 43                                                            Page 45
 1         not to answer that question to the extent it would    1   BY MR. O'REAR:
 2         require you to disclose attorney/client               2       Q.     Okay. All right. I want you to take into
 3         communications or your work product.                  3   consideration the answers you've already given --
 4               THE WITNESS: I am generally familiar.           4       A.     Yes.
 5    BY MR. O'REAR:                                             5       Q.     -- of your understanding of TVA's
 6         Q.     Okay. Have you read the answer that was        6   position in the lawsuit. Based on TVA's position in
 7    filed by TVA in this case, the answer to the complaint?    7   this lawsuit, is the representation made by TVA in
 8         A.     A while ago, yes.                              8   section 7 A romanette 7 false?
 9         Q.     Did you read TVA's motion to dismiss and       9             MR. LEMBKE: Same instruction.
10    it's brief submitted in support of that motion?           10             THE WITNESS: Reading it here today? It
11         A.     A while ago, yes.                             11       looks to me to be inaccurate.
12         Q.     Are you familiar with the fact that           12   BY MR. O'REAR:
13    currently TVA is taking the position in the lawsuit       13       Q.     False?
14    that the transfer of the construction permits would       14       A.     Inaccurate, I would say.
15    have been required before the closing in order to make    15       Q.     Incorrect?
16    the closing legal?                                        16             MR. LEMBKE: Asked and answered.
17         A.     Yes, I'm aware of that.                       17   BY MR. O'REAR:
18         Q.     And the transfer of the construction          18       Q.     Do you contest the fact that the contract
19    permits would have required the approval of the           19   provides that that representation was made by TVA to
20    National Regulatory Commission (sic), correct?            20   induce Nuclear Development to enter into the contract?
21               MR. LEMBKE: Object to the form. Calls          21             MR. LEMBKE: Objection, asked and
22         for a legal conclusion, and again I instruct you     22       answered. You can answer it again.
23         to the extent that it would require you --           23             THE WITNESS: It's in the contract and
24               MR. O'REAR: Well --                            24       the language says what it says.
25               MR. LEMBKE: -- to the extent that would        25   BY MR. O'REAR:

                                                                                                         12 (Pages 42 - 45)
                                             Freedom Court Reporting
877-373-3660                                   A Veritext Company                                             205-397-2397
     Case 5:18-cv-01983-LCB Document 91-21 Filed 10/14/20 Page 14 of 39


                                                       Page 46                                                            Page 48
 1        Q.     You earlier referred to your awareness           1   auction, would TVA have required that the construction
 2    that there were at least two other prospective bidders      2   permits that it held at Bellefonte be transferred to
 3    on the contract?                                            3   those entities before the closing?
 4        A.     Yes.                                             4              MR. LEMBKE: First, I object to the form
 5        Q.     For the contract?                                5       in that it calls for speculation. Second of all,
 6        A.     Yes.                                             6       I instruct you not to answer the question to the
 7        Q.     And one of them I believe you said was,          7       extent it would require you to disclose attorney
 8    refresh me, NextEra?                                        8       work product.
 9        A.     Yes, or a subsidiary thereof.                    9             You can answer if you can subject to that
10        Q.     N-e-x-t one word, e-r-a one word?               10       instruction.
11        A.     Yes, capital E.                                 11             THE WITNESS: Can you repeat, please?
12        Q.     And I mentioned a group called National         12   BY MR. O'REAR:
13    Environmental Group. Do you recall that to be the          13       Q.     Okay. You've got to shorten these
14    other -- do you recall that to be the entity that          14   objections.
15    actually submitted a bid for the property?                 15             If you assume either of those two groups
16        A.     Yeah, I know another entity submitted a         16   would have been the winning bidder at the auction,
17    bid. I accept your representation that that was the        17   would TVA have required the transfer of the
18    name of it.                                                18   construction permits from TVA to either of those groups
19        Q.     Did you have any contact with either of         19   as the winning bidder approved by the NRC prior to the
20    those groups?                                              20   closing?
21        A.     With NextEra or --                              21             MR. LEMBKE: Same objection, same
22        Q.     With either?                                    22       instruction.
23        A.     I was in a meeting with NextEra that was        23             THE WITNESS: I'm not sure what we would
24    similar to the meeting that we had with Nuclear            24       have done in a contract with them. It would be a
25    Development, bidder's meeting, but I had no contact        25       different set of circumstances.
                                                       Page 47                                                            Page 49
 1    with the other group that I can recall.                     1   BY MR. O'REAR:
 2         Q.     Are you familiar with a man by name of          2       Q.      Can you say today that you would have
 3    Aaron Abadi with National Environmental Group?              3   required that?
 4         A.     I have seen his name. That's about all          4             MR. LEMBKE: Same objection, same
 5    that I know about him.                                      5       instruction. Asked and answered.
 6         Q.     You had no communication with him?              6             THE WITNESS: I don't know what we would
 7         A.     No.                                             7       have done. It would depend on the circumstances
 8         Q.     As far as you know?                             8       today.
 9         A.     No.                                             9   MR. O'REAR:
10         Q.     Did either of those two groups express in      10       Q.      Did the contract as executed require the
11    their intent to bid that they intended to construct and    11   parties to cooperate with one another in order to
12    operate a nuclear facility at Bellefonte?                  12   consummate the activities needed to complete the
13         A.     Not as far as I'm aware.                       13   purchase and sale of the transaction?
14         Q.     Do you know what they stated in their          14       A.      Can you point me to a provision?
15    letters of intent to bid about the purpose they were       15       Q.      Yes. If you would look at section nine
16    going to use the property for?                             16   of the contract, which is captioned on page nine,
17         A.     I don't know what they stated in their         17   covenants after the effective date and prior to
18    notice of intent to bid. I do know what NextEra            18   closing.
19    described in a meeting that they had with us.              19             I direct your attention to subsection A
20         Q.     And what did they describe?                    20   romanette ii or romanette 2.
21         A.     A combination of solar and battery cells.      21       A.      I see that. Yes, it does appear to
22         Q.     But not nuclear?                               22   provide for reasonable cooperation in obtaining
23         A.     Not as -- no, no.                              23   consents. May we take a break?
24         Q.     If you assume that either of those two         24       Q.      You may.
25    companies would have been the winning bidder at the        25       A.      Okay. Thank you.

                                                                                                          13 (Pages 46 - 49)
                                              Freedom Court Reporting
877-373-3660                                    A Veritext Company                                             205-397-2397
     Case 5:18-cv-01983-LCB Document 91-21 Filed 10/14/20 Page 15 of 39


                                                        Page 50                                                          Page 52
 1            MR. O'REAR: Off the record.                          1       require you to disclose attorney/client
 2            THE VIDEOGRAPHER: Okay. Let me make a                2       communications.
 3       correction. I think I said we went on the record          3             If you can answer it without reference to
 4       at 9:57 but we went on the record at 8:57.                4       attorney/client communications, go ahead.
 5            THE WITNESS: You did say 8:57.                       5             THE WITNESS: I later became aware of it.
 6            THE VIDEOGRAPHER: The time is 9:57.                  6   BY MR. O'REAR:
 7       We're going off the record.                               7       Q.     And were you aware that TVA rejected this
 8            (Recess taken.)                                      8   request from Mr. Blust?
 9            THE VIDEOGRAPHER: Okay. 10:08. We're                 9       A.     I was aware of that, yes.
10       back on the record.                                      10       Q.     And just to identify that exhibit, for
11   BY MR. O'REAR:                                               11   the record, if you could look at Exhibit 8 which is an
12       Q.    Miss Quirk, you mentioned previously that          12   e-mail from Scott Vance to Mr. Blust and to Chris
13   you were involved in a meeting with one of the               13   Chandler at TVA and Aaron Nix at TVA.
14   prospective bidders at the bid package meeting, is that      14             In the text of that the first line says,
15   correct?                                                     15   "TVA will not send a subsequent extension letter as
16       A.    I assume that's what the meeting was               16   requested." Were you aware of this letter?
17   called.                                                      17       A.     I was generally aware that this was going
18       Q.    Did all of the prospective bidders                 18   on, yes.
19   receive the same contract to bid on?                         19       Q.     Who made the decision to deny that
20       A.    As far as I'm aware.                               20   request for extension submitted by Nuclear Development
21       Q.    As far as you're aware, yes?                       21   as set forth in Mr. Vance's e-mail?
22       A.    As far as I'm aware, yes.                          22       A.     I'm not certain who would have made that
23       Q.    Okay. Thank you.                                   23   decision.
24            Now, we talked about the cooperation                24       Q.     Did you make it?
25   clause that you identified in the contract. Let me           25       A.     I don't believe that I did. I was aware
                                                        Page 51                                                          Page 53
 1   direct your attention to Exhibit 7.                           1   of it, but it was an action taken below my level.
 2       (Exhibit 7 - Previously marked, Bates No.                 2        Q.     Who within the realm of possibility, who
 3       TVABLN000001520 through 1523, e-mail from Larry           3   could have made that decision below your level?
 4       Blust dated August 18, 2017, to James Chardos.)           4        A.     It could have been Scott Vance. It could
 5             THE WITNESS: Do I still need this                   5   have been Nuclear Licensing. I'm not sure.
 6       exhibit?                                                  6        Q.     And Scott Vance is in the legal
 7   BY MR. O'REAR:                                                7   department, correct?
 8       Q.     Just keep it before you. You can turn              8        A.     No longer in the legal department.
 9   the page over. We may need to refer to it later, but          9        Q.     Was he in the legal department in 2017
10   just keep it there.                                          10   when this e-mail was sent?
11             Were you aware, directing your attention           11        A.     Yes, he was.
12   to Exhibit 7, that Mr. Blust sent an e-mail on               12        Q.     And his title is stated there as being
13   August 18, 2017, to James Chardos of TVA with a              13   Associate General Counsel Nuclear, correct?
14   proposed letter to be signed by TVA which is attached        14        A.     That's correct, yes.
15   to the e-mail which, and I'll identify it, it is a           15        Q.     So when I earlier asked you who was in
16   draft letter to the NRC, National Regulatory -- Nuclear      16   the nuclear department, was he in the nuclear
17   Regulatory Commission to extend the construction             17   department?
18   completion date for the construction permit on Unit 2        18        A.     At that time, yes.
19   of the Bellefont site.                                       19        Q.     Okay. I didn't -- all right. You didn't
20             Were you familiar that there was such a            20   mention his name so that's the reason I'm asking now.
21   request at that time?                                        21        A.     I believe the time period you asked about
22       A.     At that time, probably not.                       22   didn't include the time when he was there, but I could
23       Q.     Have you since been made aware of that?           23   be -- I could have been wrong so --
24             MR. LEMBKE: Miss Quirk, I instruct you             24        Q.     Okay.
25       not to answer that question to the extent it would       25        A.     -- I'm open to being corrected.

                                                                                                          14 (Pages 50 - 53)
                                               Freedom Court Reporting
877-373-3660                                     A Veritext Company                                            205-397-2397
     Case 5:18-cv-01983-LCB Document 91-21 Filed 10/14/20 Page 16 of 39


                                                       Page 54                                                         Page 56
 1       Q.      In any event, he was in the nuclear              1   whereby TVA would consent in a letter to the Nuclear
 2   department of the legal department, nuclear division in      2   Regulatory Commission to the transfer of the two
 3   the legal department in 2017?                                3   construction permits?
 4       A.      Yes.                                             4            MR. LEMBKE: Same objection.
 5       Q.      And who would he have reported to in 2017        5            THE WITNESS: What it looks like, I don't
 6   when this e-mail was written?                                6       see myself copied on this, but that is what this
 7       A.      To me.                                           7       appears to be.
 8       Q.      Okay. Do you think you would have given          8   BY MR. O'REAR:
 9   him approval to send this e-mail?                            9       Q.     Well, were you aware that this was going
10             MR. LEMBKE: Objection, asked and                  10   on at the time?
11       answered.                                               11       A.     Chris may have mentioned it.
12   BY MR. O'REAR:                                              12       Q.     And he reported to you, correct?
13       Q.      Just your best recollection?                    13       A.     At this time I'm not sure that he did.
14       A.      Yes.                                            14       Q.     In October of 2018?
15       Q.      Are you familiar with a lawyer by the           15       A.     I don't think he did at that time.
16   name of Tim Matthews with the Morgan Lewis firm who was     16       Q.     Who did he report to at that time?
17   acting as the counsel for Nuclear Development?              17       A.     To Kimberly Bolton.
18       A.      I don't know him, but I heard his name in       18       Q.     And who is she?
19   connection with this matter.                                19       A.     At that time she was a Deputy General
20       Q.      Were you aware that in June of 2018 and         20   Counsel.
21   also October of 2018 he made a request to TVA to sign a     21       Q.     When did Chris Chandler begin reporting
22   letter for the Nuclear Regulatory Commission expressing     22   to Kimberly Bolton?
23   TVA's consent to the transfer of the two construction       23       A.     My memory is about March of 2018.
24   permits to Nuclear Development?                             24       Q.     And did Kimberly Bolton report to you?
25             MR. LEMBKE: Object to the form. Lack of           25       A.     Yes.
                                                       Page 55                                                         Page 57
 1       foundation.                                              1       Q.      As of March 2018?
 2   BY MR. O'REAR:                                               2       A.      Yes, she did.
 3       Q.     You can answer.                                   3       Q.      And she was head of the nuclear office of
 4       A.     I am aware that he and Chris Chandler had         4   the legal department?
 5   discussions about a letter.                                  5       A.      She as deputy had several of the groups
 6       (Exhibit 14 - Previously marked - Bates No.              6   under her.
 7       TVABLN00005105 through 5109, e-mail chain from           7       Q.      In any event, you were aware that this
 8       Chris Chandler to Tim Matthews.)                         8   request had been made at this time, is that correct?
 9   BY MR. O'REAR:                                               9       A.      Chris mentioned it to me, yes.
10       Q.     I direct your attention to Exhibit 14.           10       Q.      And did TVA deny this request?
11   If you could look that over and tell me if you can          11       A.      No.
12   identify that as an e-mail chain ultimately from Chris      12       Q.      Did TVA respond to the request?
13   Chandler to Tim Matthews copying Joseph Shea where          13       A.      What I know is that Chris and Tim
14   Chandler received a request from Matthews for TVA to        14   Matthews talked about it, but I don't recall a request
15   sign a letter to be submitted to the Nuclear Regulatory     15   being made.
16   Commission consenting to the sale of the Bellefonte         16       Q.      You don't consider Exhibit 14 a request
17   property and the transfer of the two construction           17   for TVA to sign a letter and the proposed letter is
18   permits?                                                    18   attached?
19             MR. LEMBKE: Object to the form.                   19       A.      What I was --
20       Misstates the exhibit. Lack of foundation.              20             MR. LEMBKE: Object to the form. Lack of
21             THE WITNESS: Can you restate, please?             21       foundation.
22   BY MR. O'REAR:                                              22   BY MR. O'REAR:
23       Q.     Can you identify Exhibit 14 as a series          23       Q.      Go ahead.
24   of e-mails whereby Tim Matthews on behalf of Nuclear        24       A.      I was told there was a conversation, that
25   Development submitted a letter to Chris Chandler of TVA     25   this -- as a result of this Chris and Tim talked, but I

                                                                                                        15 (Pages 54 - 57)
                                               Freedom Court Reporting
877-373-3660                                     A Veritext Company                                          205-397-2397
     Case 5:18-cv-01983-LCB Document 91-21 Filed 10/14/20 Page 17 of 39


                                                      Page 58                                                           Page 60
 1    was not informed of a request in connection with that      1   page here, what you're saying is responsive to what I'm
 2    conversation.                                              2   asking.
 3        Q.     So were you ever aware that Nuclear             3       A.     Yeah, and I'm not saying that we declined
 4    Development had requested TVA to consent to the            4   to. You're asking whether we would have if we had been
 5    transfer of the construction permits before the closing    5   asked and, you know, I think it's speculative and to
 6    date?                                                      6   the extent that there were conversations about it, it
 7        A.     Was I ever aware? Well, I'm certainly           7   is privileged communication.
 8    aware now.                                                 8       Q.     Were you aware that the National
 9        Q.     Were you ever aware at any time prior to        9   Regulatory Commission held a public meeting --
10    November 30, 2018, that Nuclear Development had           10             MR. LEMBKE: Nuclear.
11    requested TVA to consent as evidenced by a letter to      11             MR. O'REAR: I want a standing objection
12    the National Regulatory Commission to the transfer of     12       to my own question that whenever I say national,
13    the construction permits?                                 13       it's nuclear.
14             MR. LEMBKE: Object to the form, vague.           14   BY MR. O'REAR:
15        Lack of foundation. Misstates the exhibit.            15       Q.     -- Nuclear Regulatory Commission held a
16    BY MR. O'REAR:                                            16   public meeting on August 14, 2018, to discuss the issue
17        Q.     Were you?                                      17   of transferring the construction permits at Bellefonte,
18             MR. LEMBKE: Same objection.                      18   were you aware of that?
19             THE WITNESS: As I said, I knew there             19       A.     I was informed of it, yes.
20        were conversations, but I did not -- I was not        20       Q.     And then if you'd direct your attention
21        aware of a request, but I don't recall the details    21   to Exhibit 10 that I'm going to hand you. I'd like to
22        of the conversation.                                  22   ask you some questions about that.
23    BY MR. O'REAR:                                            23       (Exhibit 10 - Previously marked -Bates No.
24        Q.     Nevertheless, did TVA ever consent to the      24       TVABLN00008330 through 8331, e-mail from Justin
25    transfer of the construction permits before the closing   25       Maierhofer dated August 14, 2018.)
                                                      Page 59                                                           Page 61
 1    date of November 30, 2018?                                 1   BY MR. O'REAR:
 2        A.    Not as far as I'm aware.                         2        Q.     Do you recognize Exhibit 10 as an e-mail
 3        Q.    Do you know of any reason why TVA would          3   you received from Justin Maierhofer of TVA on
 4    not have consented to transfer the construction permits    4   August 14, 2018?
 5    before November 30, 2018?                                  5        A.     I see that I'm copied on it, so I am
 6             MR. LEMBKE: Object to the form, lack of           6   certain that at one point I looked at it.
 7        foundation. And, Miss Quirk, I instruct you to         7        Q.     And it's directed to you and to Bill
 8        the extent that would require you to reveal            8   Johnson, correct?
 9        attorney/client communications or attorney work        9        A.     That's correct.
10        product, you should not answer it.                    10        Q.     And also to John Thomas, correct?
11             THE WITNESS: I don't think I can answer          11        A.     Yes.
12        it.                                                   12        Q.     And he's the CFO of TVA?
13    BY MR. O'REAR:                                            13        A.     That's correct.
14        Q.    You can't answer it because you've been         14        Q.     And Van Wardlaw, who is he?
15    instructed not to answer it or you don't know the         15        A.     He was the -- the sort of the head, the
16    answer?                                                   16   -- I don't know if he was an executive vice president
17        A.    I think the answer would provide                17   or senior vice president for external relations.
18    attorney/client privileged information.                   18        Q.     Okay. This is a report that
19        Q.    That is to state the reason why TVA did         19   Mr. Maierhofer forwarded from a Russ Bell with the
20    not consent to the transfer of the construction permits   20   Nuclear Energy Institute of the same date, August 14,
21    would divulge attorney/client communications?             21   2018, correct?
22             MR. LEMBKE: Same objection, same                 22        A.     That's correct.
23        instruction.                                          23        Q.     And Mr. Bell is reporting on what
24    BY MR. O'REAR:                                            24   transpired at the Nuclear Regulatory Commission public
25        Q.    I'm trying to make sure we're on the same       25   meeting on August 14, 2018, correct?

                                                                                                        16 (Pages 58 - 61)
                                              Freedom Court Reporting
877-373-3660                                    A Veritext Company                                            205-397-2397
     Case 5:18-cv-01983-LCB Document 91-21 Filed 10/14/20 Page 18 of 39


                                                        Page 62                                                         Page 64
 1        A.    Correct.                                           1   question on advice of counsel?
 2        Q.    And TVA had representatives attending              2       A.    I will follow the advice of my counsel.
 3   that meeting, correct?                                        3       Q.    Did you ever have any concern prior to
 4            MR. LEMBKE: Object to the form. Lack of              4   the November 30th closing date about the fact that the
 5        foundation.                                              5   construction permits were not going to be transferred
 6   BY MR. O'REAR:                                                6   by the closing date?
 7        Q.    Okay. Well, I'll show you the summary of           7            MR. LEMBKE: Miss Quirk, to the extent
 8   that with the next exhibit.                                   8       that would require you to reveal your attorney
 9        A.    If you could show me something, I would            9       work product, I instruct you not to answer the
10   appreciate it.                                               10       question.
11        Q.    I will. Next exhibit. Let's talk about            11            THE WITNESS: Yes.
12   this exhibit.                                                12   BY MR. O'REAR:
13        A.    Okay.                                             13       Q.    And when did that concern first arise?
14        Q.    So you said you're sure you would have            14       A.    I'm trying to answer without disclosing
15   read this.                                                   15   our internal communications on this, so give me a
16            Did you see the statement made by Mr.               16   moment.
17   Bell on the second page of the exhibit that "Nuclear         17            My recollection is as -- as we were
18   Development will begin engineering and licensing work        18   communicating with Nuclear Development ongoing forward
19   in parallel upon closure of the sale." Did you see           19   with closing the transaction we started to articulate a
20   that?                                                        20   concern about our legal ability to do that to Nuclear
21        A.    I see that, yes.                                  21   Development and asked Nuclear Development to help us
22        Q.    And then two bullet points down from that         22   and share with us their legal theories for why it could
23   it says "Bill said a more detailed licensing schedule        23   go forward.
24   will be available in early 2019."                            24       Q.    My question was, when did you first have
25            Do you see that?                                    25   that concern?
                                                        Page 63                                                         Page 65
 1       A.     Yes.                                               1       A.     I'm not quite sure when that would have
 2       Q.     And that Bill is referring to Bill                 2   been, but if we were to bracket it in time it would be
 3   McCollum, a representative of Nuclear Development, do         3   after the request for an extension was received and
 4   you know?                                                     4   during the time that we were looking at the request and
 5       A.     I would assume so since he was                     5   determining whether to grant it or to go to closing.
 6   representing Nuclear Development.                             6       Q.     Well, do you recall that the request for
 7       Q.     At the meeting?                                    7   extension was received on August the 29th, 2018?
 8       A.     Yes.                                               8       A.     That sounds right.
 9       Q.     And did this e-mail cause you any concern          9       Q.     So that's September, October, November,
10   in terms of closing the transaction without having the       10   three months before the closing date. So when during
11   construction permits transferred before the closing          11   that three-month period are you referring to?
12   date?                                                        12       A.     I don't know exactly. I can't recall
13            MR. LEMBKE: Miss Quirk, I instruct you              13   exactly.
14       not to answer because it would require you to            14       Q.     When your concern arose, you don't know?
15       reveal your attorney work product.                       15       A.     I don't know.
16            MR. O'REAR: Whether she was concerned it            16       (Exhibit 11 - Previously marked - Bates
17       revealed her work product?                               17       No.TVABKB00002045 through 2052, Memorandum from
18            MR. LEMBKE: Yes.                                    18       United States Nuclear Regulatory Commission to
19            MR. O'REAR: Well, I didn't ask her what             19       Jennifer Dixon-Herrity dated September 4, 2018.)
20       her state of mind was.                                   20   BY MR. O'REAR:
21            MR. LEMBKE: Of course it is. For an                 21       Q.     Let me show you what's been marked as
22       attorney determining whether having read something       22   Exhibit 11. Have you ever seen that document before
23       whether she has that concern, that's work product.       23   today?
24   BY MR. O'REAR:                                               24       A.     I don't know that I have.
25       Q.     Okay. Do you refuse to answer that                25       Q.     You don't recall it?

                                                                                                         17 (Pages 62 - 65)
                                               Freedom Court Reporting
877-373-3660                                     A Veritext Company                                           205-397-2397
     Case 5:18-cv-01983-LCB Document 91-21 Filed 10/14/20 Page 19 of 39


                                                         Page 66                                                            Page 68
 1        A.     No, but let me just take a closer look at          1   bottom that TVA is designated by the names of five
 2   it. I don't recognize it.                                      2   representatives there?
 3        Q.     Okay. Do you recognize that on the next            3       A.      I see.
 4   to last page of the exhibit that a copy was sent to Mr.        4             MR. LEMBKE: Object to the form. Lack of
 5   J. W. Shea at TVA?                                             5       foundation.
 6             MR. LEMBKE: Object to the form. Lack of              6   BY MR. O'REAR:
 7        foundation.                                               7       Q.      I asked you about Jim Chardos or you
 8   BY MR. O'REAR:                                                 8   mentioned -- I asked you about Jim Chardos but I don't
 9        Q.     He's shown as having been sent a carbon            9   think we identified him.
10   copy of this, correct?                                        10             Can you tell the court who Jim Chardos
11             MR. LEMBKE: Object to the form. Lack of             11   is?
12        foundation.                                              12       A.      Jim Chardos is -- I recall was and is the
13             THE WITNESS: I see his name there.                  13   manager of the Bellefonte site. I don't know what his
14   BY MR. O'REAR:                                                14   official title is.
15        Q.     Okay. Do you see on the last page, four           15       Q.      And Ryan Dreke?
16   from the bottom that Scott Vance with TVA is shown on         16       A.      Dreke is an attorney in OGC, in the
17   an e-mail transmission of this document?                      17   nuclear section.
18             MR. LEMBKE: Object to the form. Lack of             18       Q.      He's the name we mentioned earlier,
19        foundation.                                              19   correct?
20             THE WITNESS: I see his name there.                  20       A.      That's correct.
21   BY MR. O'REAR:                                                21       Q.      Erin Henderson?
22        Q.     Does this refresh your recollection that          22       A.      Erin Henderson is in the Nuclear
23   either Mr. Shea or Mr. Vance brought this document to         23   Licensing Department. I don't know what her title
24   your attention?                                               24   would have been at this time.
25        A.     I don't recall that.                              25       Q.      The Nuclear Licensing Department of the
                                                         Page 67                                                            Page 69
 1       Q.    And Mr. Vance reported to you at the                 1   the legal department?
 2   time, correct?                                                 2        A.     No, of the office of the -- like the
 3       A.    Yes.                                                 3   nuclear function under TVA.
 4       Q.    Whether or not you received this                     4        Q.     And who was head of that group?
 5   document, were you made aware of the summary provided          5        A.     Joe Shea.
 6   by the Nuclear Regulatory Commission regarding the             6        Q.     Joe Shea. And John Lockaby?
 7   August 14, 2018, meeting?                                      7        A.     I'm not sure who John Lockaby is.
 8       A.    Yes, I was copied on that.                           8        Q.     Dan Stout?
 9       Q.    No, I'm asking -- you're referring to                9        A.     Dan Stout, I don't know what his title
10   Exhibit 10?                                                   10   is. I think he's a nuclear corporate, but I had very
11       A.    Which one is that?                                  11   little to do with him.
12       Q.    The preceding one we discussed.                     12        Q.     He's not a lawyer as far as you know?
13       A.    Yes, this one I was copied on, cc'd.                13        A.     Not as far as I know.
14       Q.    My question was, were you also made aware           14        (Exhibit 12 - Previously marked - Bates No.
15   of the summary which is embodied in Exhibit 11 that was       15        TVABLN00000352, Letter from Aaron Nix to Larry
16   submitted by the NRC?                                         16        Blust, dated August 21, 2018.)
17       A.    I don't recall that.                                17   BY MR. O'REAR:
18       Q.    I would like to direct your attention to            18        Q.     Directing your attention to Exhibit 12,
19   the fourth page of Exhibit 11 and ask you about the           19   have you seen that letter from Mr. Aaron Nix to Larry
20   names that are reflected there for TVA as being               20   Blust dated August 21st 2018, before today?
21   attendees at this meeting.                                    21        A.     Yes, I've seen it before today.
22       A.    Fourth page?                                        22        Q.     And when did you first see it?
23       Q.    The fourth page is this page.                       23        A.     I think yesterday.
24       A.    The fifth page?                                     24        Q.     Okay. So is it your testimony you did
25       Q.    Fifth page. I'm sorry. You see at the               25   not see this letter at the time or shortly after it was

                                                                                                            18 (Pages 66 - 69)
                                                Freedom Court Reporting
877-373-3660                                      A Veritext Company                                             205-397-2397
     Case 5:18-cv-01983-LCB Document 91-21 Filed 10/14/20 Page 20 of 39


                                                      Page 70                                                            Page 72
 1    written on August 21, 2018?                                1       A.    I don't know whether I did or not.
 2         A.     I don't believe I did.                         2       Q.    Do you know if anyone at TVA responded to
 3         Q.     Were you aware that Mr. Nix had written a      3   his request for the transaction documents?
 4    letter to Mr. Blust stating that TVA will begin            4       A.    I don't know.
 5    drafting the transaction documents for the closing on      5       Q.    But you do know he made repeated
 6    November 14, 2018?                                         6   requests, don't you?
 7         A.     That he had written the letter?                7       A.    I know that he made requests. I don't
 8         Q.     Yes.                                           8   know how many.
 9         A.     I was not aware that he had written the        9       Q.    He made more than one, didn't he?
10    letter, no.                                               10       A.    He probably made more than one, yes.
11         Q.     Did TVA at or about this time begin           11            MR. LEMBKE: Let me see the exhibit
12    drafting the transaction documents for the closing?       12       number on that.
13         A.     It's my understanding, yes, that that         13            THE WITNESS: 13.
14    happened.                                                 14            MR. LEMBKE: Thank you.
15         Q.     Okay. And when did that happen?               15       (Exhibit 13 - Previously marked - Bates No.
16         A.     I don't know precisely when, but I know       16       TVABLN00006238, Letter dated August 29, 2018 from
17    at one point I inquired and was advised that the          17       Larry D. Blust.)
18    documents were in process.                                18   BY MR. O'REAR:
19         Q.     Who was drafting the documents?               19       Q.    Directing your attention to Exhibit 13,
20         A.     I don't know precisely who. The person I      20   which is a letter that was sent by facsimile from Mr.
21    inquired to was Cliff Beach.                              21   Blust to TVA's Realty Services division and TVA's
22         Q.     Were the transaction documents ever sent      22   Office of General Counsel on August 29, 2018.
23    to Nuclear Development?                                   23            Did you receive that letter when it was
24         A.     Not as far as I'm aware.                      24   sent?
25         Q.     Why not?                                      25       A.    I received it either then or shortly
                                                      Page 71                                                            Page 73
 1             MR. LEMBKE: Miss Quirk, to the extent             1   thereafter.
 2        that would require you to reveal attorney/client       2       Q.     And in that letter did Nuclear
 3        communications or work product, I instruct you not     3   Development request an extension of the closing date to
 4        to answer the question.                                4   May 14, 2019?
 5             THE WITNESS: I don't think I can answer           5       A.     That's correct, yes.
 6        the question.                                          6       Q.     Did you anticipate litigation with
 7    BY MR. O'REAR:                                             7   Nuclear Development at this point in time?
 8        Q.    Because of attorney/client communications        8            MR. LEMBKE: Object to the -- let me
 9    and work product?                                          9       instruct you not to answer that question to the
10        A.    That's correct, yes.                            10       extent it would require you to disclose your
11        Q.    Well, somebody had to make a management         11       attorney work product and attorney/client --
12    decision not to send those documents, correct, to         12       and/or attorney/client communications.
13    Nuclear Development?                                      13            THE WITNESS: I assumed litigation was a
14        A.    That's true, yes.                               14       possibility.
15        Q.    Who made that decision?                         15   BY MR. O'REAR:
16        A.    I assume it was Cliff Beach. The -- I           16       Q.     What litigation then were you assuming
17    don't think I can go beyond that without discussing       17   was a possibility?
18    communications.                                           18            MR. LEMBKE: Same instruction.
19        Q.    Were you personally aware that Larry            19            THE WITNESS: I didn't know the forum.
20    Blust made repeated requests of TVA to submit the         20   BY MR. O'REAR:
21    transaction documents that Mr. Nix said would be          21       Q.     Well, what conceivable litigation would
22    drafted by TVA?                                           22   there have been?
23        A.    I'm aware he made requests, yes.                23            MR. LEMBKE: Same instruction. Also
24        Q.    Did you ever respond to Mr. Blust's             24       object to the form. Calls for speculation.
25    request for the transaction documents?                    25            THE WITNESS: I don't know that I would

                                                                                                         19 (Pages 70 - 73)
                                             Freedom Court Reporting
877-373-3660                                   A Veritext Company                                              205-397-2397
     Case 5:18-cv-01983-LCB Document 91-21 Filed 10/14/20 Page 21 of 39


                                                        Page 74                                                      Page 76
 1         have or could have identified it at that point.         1          MR. LEMBKE: You did not ask that
 2    BY MR. O'REAR:                                               2    question.
 3         Q.     Are you aware that TVA has made repeated         3          MR. O'REAR: Well, I beg to differ, but
 4    privileged designations based on anticipation of             4    the record will reveal that.
 5    litigation at this point in time?                            5          MR. LEMBKE: But, you know, I would
 6         A.     I am generally aware, yes.                       6    suggest that consistent with Judge Burke's
 7         Q.     Well, in order to determine whether those        7    protocol, the appropriate thing would be to advise
 8    are appropriate objections, I need to know what              8    us of a concern and let us know and we can confer
 9    anticipation.                                                9    in good faith, but the time to do so is not in the
10              Who anticipated litigation and what               10    middle of a deposition on a surprise basis.
11    litigation was anticipated? Can you answer that?            11          MR. O'REAR: Well, it's not a surprise
12              MR. LEMBKE: Same instruction.                     12    basis, but I'm trying to find out what litigation
13              THE WITNESS: Can you repeat the                   13    was anticipated at this point in time if TVA is
14         instruction?                                           14    going to make an objection based on privilege.
15              THE WITNESS: The instruction is to the            15          MR. LEMBKE: There's no question. That's
16         extent that would require you to reveal                16    a statement, not a question.
17         attorney/client communication or attorney work         17 BY MR. O'REAR:
18         product, you should not answer the question.           18    Q.     So are you able to answer what litigation
19              THE WITNESS: I don't know if I can                19 was anticipated at this time?
20         answer it without revealing attorney/client            20          MR. LEMBKE: Asked and answered, and I --
21         privileged communications.                             21    other than what you've already testified to, I
22              MR. O'REAR: Well, I mean this now is              22    give the same instruction, that to the extent to
23         circular where you have objected on the basis of       23    go beyond that would require you to disclose
24         anticipation of litigation but no one will testify     24    attorney/client communications and work product,
25         about anticipation of litigation because of the        25    you should not disclose it.
                                                        Page 75                                                      Page 77
 1       privileged objection you made.                            1   BY MR. O'REAR:
 2             MR. LEMBKE: Well, I don't know why                  2       Q.    Can you answer the question?
 3       you're making the assumption that no one would            3            MR. LEMBKE: Well, objection. She's
 4       testify to that, but I will note that this is the         4       already asked and answered it. Same objection.
 5       first time you've raised with us any issue about          5       Asked and answered. Same instruction.
 6       that invocation of privilege or that objection            6   BY MR. O'REAR:
 7       that was made to a production, and so this is             7       Q.    Can you answer the question?
 8       coming out of left field.                                 8            MR. LEMBEK: Same objection, same
 9             Those privileged objections were provided           9       instruction.
10       to you, you know, several weeks ago and, you know,       10            THE WITNESS: I'm standing on my prior
11       we stand on our instruction at this point.               11       answer.
12             MR. O'REAR: Well, I'm trying to gain               12   BY MR. O'REAR:
13       information that would allow me to test and              13       Q.    Did TVA anticipate litigation with
14       challenge that objection. I asked Mr. Johnson            14   Nuclear Development over Bellefonte as early as of
15       about this very same thing in his deposition.            15   February of 2017?
16             MR. LEMBKE: You did not ask this very              16            MR. LEMBKE: Same instruction.
17       same thing.                                              17            THE WITNESS: I don't know that I can
18             MR. O'REAR: I didn't reference the                 18       answer that without revealing confidential
19       privilege log but I asked him about anticipation         19       communications.
20       of litigation.                                           20   BY MR. O'REAR:
21             MR. LEMBKE: You asked him about -- that            21       Q.    Well, let me ask you this. It would be
22       question you asked Mr. Johnson was quite different       22   the only -- the only way you would be able to answer
23       from the question you're now asking him.                 23   that question would be to reveal confidential
24             MR. O'REAR: Well, I asked him if he                24   communications?
25       anticipated litigation at this point in time.            25       A.    Yeah, and I'm not even sure what you're

                                                                                                       20 (Pages 74 - 77)
                                               Freedom Court Reporting
877-373-3660                                     A Veritext Company                                         205-397-2397
     Case 5:18-cv-01983-LCB Document 91-21 Filed 10/14/20 Page 22 of 39


                                                      Page 78                                                           Page 80
 1   referring to, so I don't -- this is -- I have no idea       1   discussion, Mr. Johnson?
 2   what you're asking about or what information you're         2        A.     He was discussing and we were discussing
 3   trying to elicit.                                           3   the current status and our legal posture.
 4       Q.     Okay. Well, I'm referring to an                  4        Q.     And what was the purpose of the meeting?
 5   objection made on a privilege log regarding                 5        A.     My recollection is to talk about the
 6   communications in February of 2017, which would be more     6   extension.
 7   than a year and a half before the closing that are          7        Q.     The extension that we just identified,
 8   based on anticipation of litigation at that time.           8   which would have been to May 19, 2019?
 9            MR. LEMBKE: Which log entry are you                9        A.     That's correct.
10       referring to?                                          10        Q.     Excuse me. May 14, 2019?
11            MR. O'REAR: I can get it for you if               11             MR. LEMBKE: Excuse me. That's right.
12       you'd like it. I can get it during the break.          12             MR. O'REAR: May 14.
13            Are you going to allow her to answer that         13             THE WITNESS: That's correct, yes.
14       question?                                              14   BY MR. O'REAR:
15            MR. LEMBKE: I don't know that there's a           15        Q.     Was Mr. Johnson concerned at that point
16       question. I don't know what the question is.           16   in time about the presentation that had been made by
17            MR. O'REAR: I asked -- the question is,           17   Nuclear Development to the city of Memphis just the day
18       was TVA anticipating litigation in February of         18   before you made that call to Mr. Blust?
19       2017?                                                  19             MR. LEMBKE: Miss Quirk, to the extent
20            MR. LEMBKE: I think she's already                 20        that would require you to reveal attorney/client
21       answered that. Objection, asked and answered.          21        communications, I instruct you not to answer the
22       Same instruction. You can go ahead if you have         22        question.
23       anything else to add.                                  23             THE WITNESS: I think that Mr. Johnson
24            THE WITNESS: I don't think I have                 24        articulated in that meeting that he had some
25       anything else to add without more information.         25        concerns with -- with how information had been
                                                      Page 79                                                           Page 81
 1    BY MR. O'REAR:                                        1            presented.
 2        Q.     You had conversations with Mr. Blust       2        BY MR. O'REAR:
 3    leading up and to the closing date of November 30,    3            Q.     At the meeting that Nuclear Development
 4    2018, correct?                                        4        had with the city of Memphis the day before you made
 5        A.     That's correct.                            5        the phone call?
 6        Q.     Dho you recall calling Mr. Larry Blust on  6            A.     And I don't recall if it's that meeting
 7    October the 10, 2018, to request a meeting on         7        or other information that he articulated a concern
 8    October 23, 2018, involving him, Mr. Franklin Haney, 8         about, but he articulated concern about Nuclear
 9    yourself, and Mr. Bill Johnson?                       9        Development's presentation to the city council of
10        A.     I don't recall the exact dates, but I     10        information that he considered to be detrimental to
11    think the timeframe sounds right.                    11        TVA.
12        Q.     And what triggered your call to Mr. Blust 12            Q.     And was that the reason you asked for the
13    to request that meeting?                             13        meeting on October 23rd --
14        A.     A request from Mr. Johnson.               14                  MR. LEMBKE: Well --
15        Q.     Okay. And what was the basis of the       15        BY MR. O'REAR:
16    request for the meeting?                             16            Q.     -- to discuss that?
17        A.     He wanted to --                           17                  MR. LEMBKE: To clarify, I think she was
18             MR. LEMBKE: To the extent this is asking 18               talking about what was discussed at the meeting on
19        you to disclose what Mr. Johnson told you about  19            the 23rd just now.
20        why he wanted the meeting, I instruct you not to 20        BY MR. O'REAR:
21        answer that as attorney/client privilege.        21            Q.     Okay.
22             THE WITNESS: He wanted to meet with him. 22               A.     Yes.
23    BY MR. O'REAR:                                       23            Q.     But my question was when you were setting
24        Q.     Okay. He wasn't asking you for legal      24        up that meeting, that was the reason you set it up so
25    advice in that communication was he, in that         25        that that topic could be discussed?

                                                                                                        21 (Pages 78 - 81)
                                              Freedom Court Reporting
877-373-3660                                    A Veritext Company                                            205-397-2397
     Case 5:18-cv-01983-LCB Document 91-21 Filed 10/14/20 Page 23 of 39


                                                        Page 82                                                         Page 84
 1             MR. LEMBKE: Miss Quirk, again to the                1       articulated.
 2       extent that this would require you to reveal              2   BY MR. O'REAR:
 3       attorney/client communications, don't answer it.          3       Q.     Are there any notes or records of your
 4             To the extent you can reveal it without             4   phone call with Larry Blust on October 10, 2018?
 5       disclosing attorney/client communications, go             5       A.     I don't know.
 6       ahead.                                                    6       Q.     Well, did you routinely keep notes of
 7             THE WITNESS: I'm trying to respond to               7   phone calls with Mr. Blust or representatives of
 8       your question without revealing attorney/client           8   Nuclear Development?
 9       communications, and that is my answer.                    9       A.     Sometimes I did and sometimes I didn't.
10   BY MR. O'REAR:                                               10       Q.     Have you checked to see whether there is
11       Q.     In your call to Mr. Blust on October the          11   any?
12   10th, 2018, did you tell him that TVA had already            12       A.     I have not.
13   drafted a letter and an extension agreement agreeing to      13       Q.     Do you recall that you and Cliff Beach
14   Nuclear Development's request for a six-month extension      14   had a phone call with Mr. Blust on October the 22nd,
15   of closing?                                                  15   2018, the day before the meeting involving Mr. Johnson
16       A.     I don't recall.                                   16   and Mr. Haney, you, and Mr. Blust?
17       Q.     Had TVA already drafted at that time a            17       A.     I don't recall specifically, but I know
18   letter and an extension agreement agreeing to the            18   we had several conversations with Mr. Blust.
19   request for the six-month extension?                         19       Q.     Did you say to Mr. Blust in the phone
20       A.     I don't recall.                                   20   call with him on October 22, 2018, or based on your
21       Q.     You don't recall?                                 21   recollection whenever these phone calls occurred, that
22       A.     I do not.                                         22   Mr. Johnson was very unhappy with Nuclear Development's
23       Q.     Did TVA ever draft a letter and extension         23   presentation to the city of Memphis?
24   agreement agreeing to the request for a six-month            24       A.     I don't recall one way or another.
25   extension?                                                   25       Q.     Did you say to Mr. Blust in a phone call
                                                        Page 83                                                         Page 85
 1     A.     I recall seeing a draft at one point.                1   with him that involved Mr. Beach on October 22, 2018,
 2     Q.     That agreed to the six-month extension?              2   that TVA management was meeting with the Board of
 3     A.     That had conditions, including agreement             3   Directors in committee meetings that week to discuss
 4 to the extension.                                               4   about Nuclear Development's presentation to the city of
 5     Q.     What were the conditions?                            5   Memphis?
 6          MR. LEMBKE: Now, I instruct you not to                 6       A.     I don't recall.
 7     answer the question to the extent it would require          7       Q.     Do you ever recall advising Mr. Blust
 8     you to reveal attorney work product.                        8   that TVA management was meeting with board members at
 9          THE WITNESS: Yeah, I can't answer.                     9   committee meetings to discuss the city of Memphis and
10 BY MR. O'REAR:                                                 10   Nuclear Development's presentation?
11     Q.     Was that drafted agreement ever presented           11       A.     I don't recall.
12 to Nuclear Development?                                        12       Q.     Well, did those meetings with board
13     A.     Not as far as I can remember.                       13   members occur?
14     Q.     And why not?                                        14       A.     Which meetings?
15          MR. LEMBKE: Miss Quirk, to the extent                 15       Q.     I'm referring to meetings that you
16     that would require you to reveal attorney/client           16   referenced in a phone call on October 22, 2018, that
17     communications or work product, I instruct you not         17   would have occurred that week.
18     to answer it.                                              18             MR. LEMBKE: Object to the form. Lack of
19          To the extent you can answer without                  19       foundation.
20     disclosing that, go ahead.                                 20             MR. O'REAR: She asked me so I'm
21          THE WITNESS: I think as Mr. Johnson                   21       clarifying what my question is about.
22     articulated and we articulated over time, we were          22             MR. LEMBKE: Same objection.
23     trying to figure out what to do at this point, and         23             THE WITNESS: It would be -- without
24     didn't make a decision to grant or deny an                 24       being able to answer specifically, it would be
25     extension until a later point in time as we                25       normal for management to update the board on

                                                                                                         22 (Pages 82 - 85)
                                               Freedom Court Reporting
877-373-3660                                     A Veritext Company                                           205-397-2397
     Case 5:18-cv-01983-LCB Document 91-21 Filed 10/14/20 Page 24 of 39


                                                        Page 86                                                           Page 88
 1       various activities and this might be one.                 1   members on that issue?
 2   BY MR. O'REAR:                                                2            MR. LEMBKE: Miss Quirk, to the extent
 3       Q.     Were board committee meetings held either          3       that your discussion with the board members was in
 4   on October the 24th, 2018 or October 25, 2018?                4       the nature of an attorney/client communication,
 5       A.     I don't recall. I would have to check my           5       you should not answer that question.
 6   schedule.                                                     6            To the extent it was not, you can.
 7       Q.     Did you meet with -- well, strike that.            7            THE WITNESS: It was a briefing. I
 8            Did you meet with board members at board             8       briefed them on the status, and there was no
 9   committee meetings on either October 24, 2018 or              9       discussion that I recall.
10   October 25, 2018?                                            10   BY MR. O'REAR:
11       A.     As I said, I'm not sure about those               11       Q.    And you said minutes are typically kept
12   dates. It is typical for us to have committee meetings       12   at these board meetings, correct?
13   a few weeks before the board meeting.                        13       A.    Committee meetings.
14       Q.     Okay. And would you typically attend              14       Q.    Committee meetings, excuse me.
15   those meetings?                                              15       A.    Yes.
16       A.     The board committee meetings?                     16       Q.    So there would be minutes of these
17       Q.     Yes.                                              17   meetings, correct?
18       A.     I think we went over that.                        18       A.    Yes.
19       Q.     Right. Right. And you said you would              19       Q.    Now, moving to the next day which is the
20   try but sometimes they were happening at the same time       20   day of the meeting on October 23, 2018, between you,
21   and you couldn't attend all, correct?                        21   Bill Johnson, Franklin Haney and Larry BLust, was there
22       A.     That's right.                                     22   anyone else present?
23       Q.     Do you recall what committee meetings, if         23       A.    Not that I recall.
24   any, you attended at this point in time?                     24       Q.    And was that at TVA offices here in
25            MR. LEMBKE: At this point in time being             25   Knoxville?
                                                        Page 87                                                           Page 89
 1        what, late October?                                      1       A.     I believe it was.
 2             MR. O'REAR: Right.                                  2       Q.     And what was discussed at that meeting?
 3             THE WITNESS: Well, it would be typical              3       A.     I think there was a conversation about
 4        for me to attend the NOC, the audit committee, and       4   the status of the transaction. I think that Mr.
 5        external relations.                                      5   Johnson expressed displeasure at how issues had been
 6   BY MR. O'REAR;                                                6   presented in Memphis, and Mr. Haney said he was unaware
 7        Q.    NOC is what?                                       7   that this was going on, did not authorize those
 8        A.    Nuclear oversight.                                 8   presentations and was very apologetic for what had been
 9        Q.    Are you testifying today you have no               9   said.
10   recollection of any discussion of the issue of               10       Q.     Was there anything else discussed?
11   Bellefonte, Nuclear Development's presentation in            11       A.     My memory is that Mr. Haney made an offer
12   Memphis with board members at any of those meetings at       12   to sort of bring TVA into the transaction.
13   that time?                                                   13       Q.     And was that subject followed up on by
14        A.    I don't have a specific memory except for         14   Mr. Blust the next day?
15   a brief update at the NOC.                                   15       A.     Mr. Blust followed up with a set of
16        Q.    Can you tell me about that?                       16   bullet points.
17        A.    I don't recall lots of details other than         17       (Exhibit 15 - Bates No. TVABLN000006245, E-mail
18   the -- it was a brief update to the NOC on the fact          18       dated October 25, 2018.)
19   that we were talking about the path forward with             19   BY MR. O'REAR:
20   Bellefonte.                                                  20       Q.     I direct your attention to Exhibit 15 and
21        Q.    Was there a discussion of the request for         21   ask you if you can identify that as an e-mail, at least
22   an extension to May 2018 -- 2019?                            22   the second e-mail in a string from Mr. Blust to you of
23        A.    I'm sure there would have been reference          23   October 24, 2018, attaching the bullet points on a
24   to it.                                                       24   power sharing discussion?
25        Q.    And what were the positions of the board          25       A.     Yes.

                                                                                                           23 (Pages 86 - 89)
                                               Freedom Court Reporting
877-373-3660                                     A Veritext Company                                             205-397-2397
     Case 5:18-cv-01983-LCB Document 91-21 Filed 10/14/20 Page 25 of 39


                                                        Page 90                                                          Page 92
 1       Q.     Was Mr. Johnson -- did Mr. Johnson say             1             MR. LEMBKE: Object.
 2   anything about the request for the six-month extension        2   BY MR. O'REAR:
 3   at this meeting on October 23rd?                              3        Q.    Do you recall a phone call involving the
 4       A.     I don't recall that.                               4   four of you from TVA and Mr. Blust where he said that
 5       Q.     Was Mr. Johnson waiting to meet with the           5   -- that the Atomic Energy Act did not bar the
 6   city of Memphis himself before he made any decision on        6   transaction from going forward on November 30, 2018?
 7   that request?                                                 7        A.    This was a conversation with Mr. Blust
 8             MR. LEMBKE: Miss Quirk, to the extent               8   where he said that?
 9       that that would require you to reveal                     9        Q.    Yes.
10       attorney/client communication, I instruct you not        10        A.    I recall him stating -- making that
11       to answer it.                                            11   argument, yes. I don't know whether it was that phone
12             To the extent you can answer without               12   call or another phone call.
13       revealing attorney/client communication, go ahead.       13        Q.    Do you recall in that phone call or
14             THE WITNESS: I don't recall anything               14   another phone call advising Mr. Blust that Mr. Johnson
15       that Mr. Johnson would have said during that             15   was not inclined to grant the six-month extension
16       meeting, if that's what you're asking about.             16   because of the presentation made by Nuclear Development
17   BY MR. O'REAR:                                               17   to the city of Memphis?
18       Q.     You don't recall anything he said?                18        A.    I don't recall that, but I do recall that
19       A.     About?                                            19   Mr. Johnson was upset with Nuclear Development because
20       Q.     About the request for extension?                  20   of statements made negative to TVA that he felt were
21       A.     About -- I think your question was was he         21   untrue.
22   waiting for the meeting with the city council before         22        Q.    But you don't recall making a statement
23   making a decision on the request.                            23   to Mr. Blust linking Mr. Johnson's disinclination to
24       Q.     Right.                                            24   extend the closing because of the comments made by
25       A.     I don't recall that being -- that being           25   Nuclear Development at the Memphis meeting?
                                                        Page 91                                                          Page 93
 1   said at the meeting. I just don't recall.                     1      A.      I don't recall, no.
 2       Q.     Well, was that what he was doing, whether          2      Q.      Do you recall ever making that statement?
 3   it was said at the meeting or not?                            3            MR. LEMBKE: To Mr. Blust?
 4             MR. LEMBKE: Same instruction, Miss                  4   B MR. O'REAR:
 5       Quirk.                                                    5       Q.     Well, outside of your circle there and
 6             THE WITNESS: I can't answer that without            6   outside of TVA, did you ever make that statement?
 7       revealing discussion, confidential discussions.           7       A.     I don't recall.
 8   BY MR. O'REAR:                                                8       Q.     Do you recall in your discussion with Mr.
 9       Q.     Do you recall a phone conversation with            9   Blust about this topic that he said the simple way to
10   Mr. Blust on November 15, 2018, that included Cliff          10   resolve it would be to grant the extension for six
11   Beach, Chris Chandler, and Nick McCall where the four        11   months?
12   of you called Mr. Blust?                                     12            MR. LEMBKE: This topic being the
13       A.     I don't recall it specifically, but as I          13       extension?
14   said we had several conversations with him, with Mr.         14   BY MR. O'REAR:
15   Blust.                                                       15       Q.     This topic being whether the closing
16       Q.     Do you recall -- do you recall a phone            16   could occur without the transfer of the construction
17   conversation where the four of you called him on his         17   permits?
18   cell phone in mid November of 2018?                          18       A.     I recall him stating that in an e-mail.
19       A.     I don't recall specifically, no.                  19       Q.     Okay. Do you know if you made any notes
20       Q.     Do you recall a phone call at any time            20   or records of any phone conversations with Mr. Blust
21   where the four of you from TVA were on the phone with        21   during this mid November period?
22   Mr. Blust?                                                   22       A.     I don't know.
23       A.     Without more context, I can't answer.             23       Q.     Do you recall a phone conversation with
24       Q.     I don't know how I can give you any more          24   Mr. Blust in mid November 2018 where you said that Mr.
25   context than the date and who was on the call.               25   Johnson had said that both sides should unwind this

                                                                                                          24 (Pages 90 - 93)
                                               Freedom Court Reporting
877-373-3660                                     A Veritext Company                                            205-397-2397
     Case 5:18-cv-01983-LCB Document 91-21 Filed 10/14/20 Page 26 of 39


                                                     Page 94                                                          Page 96
 1    transaction?                                              1      advice and prepared in anticipation of litigation
 2        A.     I don't recall that.                           2      regarding the closing of the sale of Bellefonte.
 3        Q.     Have you ever used that term unwind this       3            MR. LEMBKE: All right. We'll check that
 4    transaction?                                              4      at our next break.
 5              MR. LEMBKE: Well, hold on.                      5   BY MR. O'REAR:
 6    BY MR. O'REAR:                                            6      Q.     Okay. Miss Quirk, were you involved in
 7        Q.     In the context of this -- the Nuclear          7   any of the TVA meetings with the city of Memphis or
 8    Development TVA contract?                                 8   Memphis Light, Gas and Water?
 9              MR. LEMBKE: Miss Quirk, to the extent           9      A.     No.
10        that that would require you to reveal                10      Q.     Were you aware that Mr. Johnson had a
11        attorney/client communication you shouldn't          11   meeting with Memphis officials on November the 6, 2018?
12        answer.                                              12      A.     Generally, yes.
13              To the extent you can answer it without        13      Q.     Okay. Would you get reports of meetings
14        that, go ahead.                                      14   where Mr. Johnson and other TVA officials would meet
15              THE WITNESS: I don't recall whether I          15   with the city of Memphis or Memphis Gas, Light, and
16        said that in conversation with Mr. Blust.            16   Water?
17    BY MR. O'REAR:                                           17            MR. LEMBKE: Ever?
18        Q.     You don't deny saying that then?              18   BY MR. O'REAR:
19        A.     I neither admit or deny. I simply don't       19      Q.     In 2018?
20    recall.                                                  20      A.     I would get general reports and
21              MR. LEMBKE: When we're at a good               21   impressions.
22        stopping point, we'd like to take a break.           22      Q.     And in what form did those reports take?
23              THE WITNESS: I can use a break.                23      A.     Oral.
24              MR. O'REAR: All right. That's fine.            24      Q.     And who would provide you with those?
25              THE VIDEOGRAPHER: The time is 11:10.           25      A.     Either Mr. Johnson or someone else who
                                                     Page 95                                                          Page 97
 1      This marks the end of media number one. We're           1   might have been present.
 2      going off the record.                                   2        Q.     Do you know of anyone else present other
 3           (Recess taken.)                                    3   than Mr. Johnson at any meetings with Memphis in 2018?
 4           THE VIDEOGRAPHER: At 11:22 this marks              4        A.     I think from time to time that Justin
 5      the beginning of media number two, and we're on         5   Maierhofer might have been present. There might have
 6      the record.                                             6   been some times when John Thomas was present. I don't
 7           MR. LEMBKE: Before you start, did you              7   recall specifically.
 8      have that log entry for us that you were going to       8        Q.     Are you aware of any meetings with
 9      get?                                                    9   Memphis where Mr. Johnson met with Memphis officials in
10           MR. O'REAR: Just leave it on, I guess.            10   executive session?
11      The one in 2017?                                       11        A.     I don't. I'm not aware. I don't recall.
12           MR. LEMBKE: Yes.                                  12        Q.     Did there come a point in time where TVA
13           MR. O'REAR: What do you need?                     13   decided that it wanted to extend the closing date from
14           MR. LEMBKE: Well, just which log entry            14   November 14, 2018 to November 30, 2018?
15      are you referring to? Does it say we invoke            15        A.     Yes.
16      prepared in anticipation of litigation?                16        Q.     And tell me about that.
17           MR. O'REAR: Privileged production                 17        A.     Well, I'll tell you what Bill Johnson
18      beginning 748 and 748, Bates number 5575. Date         18   articulated I think to Franklin Haney, which is that he
19      February 13, 2017.                                     19   felt as if he had sat on, I think those were his words,
20           MR. LEMBKE: What is the asserted                  20   he had sort of deliberated over the extension request
21      privilege?                                             21   for too long and felt as if he owed it to Nuclear
22           MR. O'REAR: The asserted privilege is             22   Development to give them a little bit more time as he
23      attorney/client privilege work product doctrine.       23   -- as he reviewed our situation.
24      E-mail communication transmitted among counsel and     24        Q.     Was TVA -- decide to ask for that
25      client personnel containing confidential legal         25   extension?

                                                                                                      25 (Pages 94 - 97)
                                             Freedom Court Reporting
877-373-3660                                   A Veritext Company                                           205-397-2397
     Case 5:18-cv-01983-LCB Document 91-21 Filed 10/14/20 Page 27 of 39


                                                       Page 98                                                        Page 100
 1        A.     I believe that TVA offered it.                   1             MR. LEMBKE: Same instruction.
 2        Q.     It was TVA's idea to extend the closing          2             THE WITNESS: I don't know that I can
 3    from November 14 to November 30?                            3       answer that without revealing confidential
 4        A.     That's my recollection, yes.                     4       information.
 5        Q.     Wasn't the real reason for the request to        5   BY MR. O'REAR:
 6    give TVA time to look at this issue illegality and          6       Q.     When was Nuclear Development first
 7    whether the construction permits needed to be               7   advised by TVA that TVA was looking at that issue?
 8    transferred before the closing?                             8       A.     I don't recall the exact date, but we
 9        A.     Real reason?                                     9   raised it as soon as we felt it was a germane and
10        Q.     Yes, the real reason, not the reason you        10   pressing issue.
11    heard that Mr. Johnson stated to Mr. Haney.                11       Q.     And when was that?
12             MR. LEMBKE: Well, Miss Quirk, to the              12       A.     I don't recall the exact date.
13        extent this would require you to reveal                13             MR. O'REAR: That's for the witness.
14        attorney/client communications I'd instruct you        14             MR. LEMBKE: Oh.
15        not to answer it.                                      15       (Exhibit 17 - Bates No. TVABLN000002643, Email
16             But to the extent you can answer it               16       from Clifford Beach dated November 9, 2018.)
17        without doing that, go ahead.                          17   BY MR. O'REAR:
18             THE WITNESS: I would say in our                   18       Q.     I direct your attention to Exhibit 17.
19        conversations with Mr. Blust during this time we       19   Are you familiar with that --
20        were, as I recall, having conversations about the      20       A.     Yes.
21        legality or lack of legality of going forward, and     21       Q.     -- e-mail from Mr. Beach to Mr. Blust?
22        we were at that point not certain either way.          22       A.     Yes, I am.
23             We were actually searching for a way to           23       Q.     And that's dated November 9, 2018,
24        go forward with the closing, and but we had not        24   correct?
25        yet completed our work there. However, it is a         25       A.     That's correct.
                                                       Page 99                                                        Page 101
 1        fact that Mr. Johnson wanted more time to consider      1       Q.     And you were copied on that along with
 2        this issue.                                             2   Chris Chandler?
 3    BY MR. O'REAR:                                              3       A.     Correct.
 4        Q.      Who is the person at TVA who first              4       Q.     And it attaches Mr. Beach's bullet points
 5    questioned whether transferring Bellefonte prior to the     5   which are captioned NRC License Transfer Requirements,
 6    transfer of the construction permits would be illegal?      6   right?
 7        A.      I believe that would be Chris Chandler.         7       A.     Yes.
 8        Q.      And when did that happen?                       8       Q.     Now, was this the first time TVA had sent
 9        A.      I'm not sure.                                   9   anything in writing to Nuclear Development about an
10        Q.      How was the question raised within TVA?        10   issue regarding the transfer of the construction
11              MR. LEMBKE: Miss Quirk, to the extent            11   permits?
12        this would require you to reveal attorney/client       12       A.     I believe that's correct. Chris Chandler
13        communications or work product, I instruct you not     13   would or Cliff Beach would have a better -- better
14        to answer it.                                          14   sense of that.
15              If you can answer without doing that, go         15       Q.     Who engaged the Pillsbury firm to look at
16        ahead.                                                 16   this question?
17              THE WITNESS: Without revealing                   17       A.     Well, it is my authority and decision to
18        confidential information, we started looking hard      18   engage any -- any law firm for TVA. So it would
19        at it as we were looking at the question of going      19   ultimately have been my decision, but I believe that
20        to closing on the closing date, the original one       20   Chris Chandler spoke with them about the engagement.
21        and as extended.                                       21       Q.     And the engagement letter's addressed to
22    BY MR. O'REAR:                                             22   him, correct?
23        Q.      Well, I asked you when. So would you           23       A.     To?
24    start looking hard at it before the 16-day extension       24       Q.     Chris Chandler. Not engagement. The
25    was entered into or after that?                            25   opinion letter is addressed to him, correct?

                                                                                                       26 (Pages 98 - 101)
                                              Freedom Court Reporting
877-373-3660                                    A Veritext Company                                           205-397-2397
     Case 5:18-cv-01983-LCB Document 91-21 Filed 10/14/20 Page 28 of 39


                                                       Page 102                                                          Page 104
 1       A.     I think that's correct, yes.                       1   Matthews, Mr. Haney, Sr., Frank Haney, Bill McCollum
 2       Q.     And when was the Pillsbury firm engaged            2   dated November 13/20/18? That's the top e-mail.
 3   to look at this question?                                     3       A.    Yes.
 4       A.     I don't know exactly when. I don't have            4       Q.    And did you receive that?
 5   a recollection of that.                                       5       A.    Yes.
 6       Q.     Well, can you put it in context of the             6       Q.    And the next e-mail beneath that is an
 7   closing date on November 30, 2018?                            7   e-mail from you of the same date to that same group,
 8       A.     Well, certainly before the closing date.           8   correct?
 9       Q.     Right, but how much before?                        9       A.    That's correct.
10       A.     I don't know exactly how much before.             10       Q.    And your e-mail says, "Larry, we are with
11       Q.     Was it before or after the amendment to           11   the board today and tomorrow and will back in touch on
12   the contract extending the closing from November 14 to       12   Thursday. Sherry." Correct?
13   November 30?                                                 13       A.    Correct.
14       A.     I don't know the answer to that.                  14       Q.    So you were with the board on
15       Q.     Was the Pillsbury firm already on                 15   November 13, 2018, and the next day November 2014 --
16   retainer with TVA at that point in time or was this a        16   November 14, 2018, correct?
17   brand new engagement with them?                              17       A.    Yes, that's what it looks like.
18       A.     They have worked with us over quite a             18       Q.    Was there ever a discussion with the
19   period of time, certainly since I've been with TVA.          19   board at a board member -- at a board meeting at this
20       Q.     And is there an engagement letter with            20   time regarding the transfer of the construction permit
21   the Pillsbury firm that would identify the date that         21   issue for Bellefonte?
22   they were engaged?                                           22            MR. LEMBKE: Object to the form, vague.
23       A.     I don't know the answer to that question.         23       And, Miss Quirk, to the extent any discussion with
24   You mean on this?                                            24       the board would have been in a nonpublic session
25       Q.     Yes.                                              25       and would have involved attorney/client
                                                       Page 103                                                          Page 105
 1       A.    On this topic --                                    1       communications, you should not answer it.
 2       Q.    Yes.                                                2             To the extent you can answer subject to
 3       A.    -- or generally?                                    3       that instruction, go ahead.
 4       Q.    No, no, on this topic.                              4             THE WITNESS: If there was discussion
 5       A.    I don't know the answer to that question.           5       during a board meeting that would be publicly
 6       Q.    And were you the one that made the                  6       available. Board meetings are taped and
 7   decision to engage them on this question?                     7       available.
 8       A.    Yes.                                                8             I don't recall whether there was public
 9       Q.    Did the board of directors approve the              9       discussion. And as to other board meetings, those
10   engagement of the Pillsbury firm to look at this             10       would be privileged communications.
11   question?                                                    11   BY MR. O'REAR:
12       A.    No.                                                12       Q.      What do you mean privileged
13       Q.    Was the board of directors notified of             13   communications?
14   the engagement?                                              14       A.      With the board.
15       A.    No.                                                15       Q.      Any communications with the board would
16       Q.    Do you recall if there was a Board of              16   be privileged?
17   Directors meeting on November 14, 2018?                      17       A.      On this topic, yes.
18       A.    I don't recall specifically, but I know            18       Q.      By whom? Communications with the board
19   that we have a November board meeting each year.             19   by whom?
20       (Exhibit 26 - Bates No. TVABLN00000038, e-mail           20       A.      By me.
21       from Larry Blust dated November 30, 2018.)               21       Q.      By you?
22   BY MR. O'REAR:                                               22       A.      Yes.
23       Q.    I've handed you what's been marked as              23       Q.      So any communications you would have had
24   Exhibit 26. Can you identify that as an e-mail from          24   with the board would have been solely with respect to
25   Mr. Blust to you and Mr. Beach and Mr. Chandler to Mr.       25   the giving of legal advice, is that correct?

                                                                                                       27 (Pages 102 - 105)
                                                Freedom Court Reporting
877-373-3660                                      A Veritext Company                                            205-397-2397
     Case 5:18-cv-01983-LCB Document 91-21 Filed 10/14/20 Page 29 of 39


                                                      Page 106                                                         Page 108
 1            MR. LEMBKE: You mean on this particular             1   talk to about that issue?
 2       topic?                                                   2       A.     I don't know for certain but I would
 3            MR. O'REAR: Yes.                                    3   assume that he made -- made certain that this was --
 4            THE WITNESS: Yes.                                   4   this would not be a surprise to board members, whatever
 5   BY MR. O'REAR:                                               5   he was thinking of.
 6       Q.     All right. Was there any discussion with          6   BY MR. O'REAR:
 7   the board about consideration of not closing the sale        7       Q.     Well, do you know who he talked to?
 8   on November 30, 2018?                                        8       A.     I don't know for certain, no.
 9            MR. LEMBKE: Same instruction.                       9       Q.     Okay. And do you know for certain
10            THE WITNESS: I don't -- I don't recall             10   whether he had those discussions at all?
11       and if I could recall, I couldn't answer.               11       A.     I was not there. I can't say not having
12   BY MR. O'REAR:                                              12   been there what might have happened when or how, but --
13       Q.     And why is that?                                 13   but my recollection is that he said that he had talked
14       A.     Because it would be privileged.                  14   with some board members.
15       Q.     Well, if Mr. Johnson discussed it with           15       Q.     And you don't know which board members?
16   the board, would that be privileged?                        16       A.     I don't know, you know, specifically.
17            MR. LEMBKE: Well, let me object as to              17       Q.     Do you know when he spoke with these
18       the vagueness of that question because it would         18   board members about this topic?
19       depend on whether Mr. Johnson was conveying legal       19       A.     I would assume it would have been at a
20       advice he received from TVA's lawyers.                  20   point when he was making a decision.
21   BY MR. O'REAR:                                              21       Q.     And was anything ever mentioned about the
22       Q.     Do you know whether Mr. Johnson ever             22   extension request from Nuclear Development or the issue
23   discussed that with the board?                              23   of not closing because of the construction permit issue
24            MR. LEMBKE: Discussed what?                        24   at an official board meeting?
25   BY MR. O'REAR:                                              25       A.     Not that I recall, but again that would
                                                      Page 107                                                         Page 109
 1       Q.     The consideration of not closing the sale         1   be a matter of public record.
 2   on November 30, 2018?                                        2       (Exhibit 27 - Previously marked - Minutes of
 3       A.     I think it would be -- I'm not sure               3       Meeting of The Board of Directors Tennessee
 4   specifically, but I think it is the kind of thing that       4       Valley Authority, November 14, 2018.)
 5   he would discuss with board members.                         5   BY MR. O'REAR:
 6             Recall that we operate under the Sunshine          6       Q.     All right. Let me show you what's been
 7   Act, and board meetings need to be duly noticed. So          7   marked as Exhibit 27, and ask you if you can identify
 8   we're very careful about how all of us meet and confer       8   that as minutes of the meeting of the Board of
 9   with the board.                                              9   Directors of the TVA on November 14, 2018?
10       Q.     So you never want to talk to board               10       A.     This appears to be the minutes of the
11   members where a quorum would be constituted, correct?       11   meeting.
12       A.     We have to be careful how we do that.            12       Q.     And you approved that by your signature
13       Q.     Okay. So going back to my question, do           13   on the first page, correct?
14   you know whether Mr. Johnson discussed with any board       14       A.     That's correct.
15   members the consideration of not closing the sale on        15       Q.     Approved the minutes, right?
16   November 30, 2018?                                          16       A.     Yes.
17             MR. LEMBKE: That's yes or no.                     17       Q.     Would you look through there and see if
18             THE WITNESS: Yes.                                 18   there's any reference at all in these minutes to any
19   BY MR. O'REAR:                                              19   discussion of Bellefonte transfer of the construction
20       Q.     All right. But you're not going to               20   permits, the request for the extension --
21   answer who he talked to, when it happened, what was         21            MR. LEMBKE: You gave me two.
22   said, is that right?                                        22   BY MR. O'REAR:
23             MR. LEMBKE: You didn't ask that.                  23       Q.     -- or the question of whether you should
24   BY MR. O'REAR:                                              24   close on November 30, 2018?
25       Q.     Okay. Who did he talk to? Who did he             25            MR. LEMBKE: For the record, this is 18

                                                                                                      28 (Pages 106 - 109)
                                               Freedom Court Reporting
877-373-3660                                     A Veritext Company                                           205-397-2397
     Case 5:18-cv-01983-LCB Document 91-21 Filed 10/14/20 Page 30 of 39


                                                     Page 110                                                     Page 112
 1        pages. So since he's asked you to read every word      1      A.      No, it didn't need to be.
 2        on 18 pages take your time, Miss Quirk.                2      Q.      But it was not, was it?
 3             MR. O'REAR: I haven't asked her to read           3      A.      It was not --
 4        every word, but she can if she wants to.               4             MR. LEMBKE: Asked and answered.
 5             MR. LEMBKE: Well, you certainly have              5   BY MR. O'REAR:
 6        asked her if in 18 pages of print whether there's      6       Q.     And Mr. Johnson made that decision
 7        any reference to it anywhere in here so --             7   himself, correct?
 8             MR. O'REAR: Well, she can state from her          8       A.     I can't answer that.
 9        recollection, that's fine. But you're welcome to       9       Q.     You don't know?
10        review it.                                            10       A.     Well, chances are he and I would have
11             THE WITNESS: I quickly reviewed this and         11   discussed it.
12        what was the question again?                          12       Q.     He made the ultimate decision?
13    BY MR. O'REAR:                                            13       A.     But ultimately, yes.
14        Q.    Is there any reference in those minutes         14       Q.     So by making that decision, he decided
15    to Bellefonte, the transfer of the construction permits   15   that TVA would not be receiving over a 100 million
16    at Bellefonte, the Nuclear Development request for        16   dollars -- 90 millions dollars due on November 30,
17    extension to May of 2019 to close the sale of             17   and he did not take that to an official board meeting
18    Bellefonte or the consideration of not closing the sale   18   for approval, did he?
19    to Bellefonte on November 30, excuse me, the sale of      19       A.     He didn't. He didn't have to.
20    Bellefonte on November 30, 2018?                          20       Q.     When did you receive the Pillsbury
21        A.    I've read it quickly. I do see reference        21   opinion letter?
22    to Bellefonte.                                            22       A.     I think I received it on the date that
23        Q.    What does it say?                               23   shows on the letter itself. I believe that was the
24        A.    It's a reference to accelerating the            24   28th, if I'm not mistaken. November 28th.
25    amortization of the Bellefonte regulatory asset.          25       (Exhibit 22 - Bates No. TVABLN000008648, letter
                                                     Page 111                                                     Page 113
 1    That's the only reference I;ve seen, but I've raced        1       from Pillsbury.)
 2    through this at top speed.                                 2   BY MR. O'REAR:
 3        Q.     And that's a tax issue for TVA unrelated        3       Q. Does the letter have a date on it? I
 4    to the --                                                  4   direct your attention to Exhibit 22.
 5        A.     It's an accounting issue.                       5       A. I don't see a date. My recollection is I
 6        Q.     Accounting issue?                               6   got it on the 28th, but I'm not -- that's my
 7        A.     Yeah, we're not taxable.                        7   recollection.
 8        Q.     Okay. Unrelated to the Nuclear                  8       Q. November 28, 2018?
 9    Development transaction?                                   9       A. Yes.
10        A.     Yes, but based on a very, very quick           10       Q. Two days before closing?
11    read.                                                     11       A. Yes.
12        Q.     All right. So there was pending a              12       Q. Did someone instruct that the letter not
13    closing of the sale of Bellefonte for $111 million as     13   be dated?
14    to which over $90 million was going to be paid on         14       A. Not as far as I know.
15    November 30, 2018, correct?                               15       Q. Do you know why it was not dated?
16        A.     I'm sorry. Can you say that again?             16       A. No.
17        Q.     It was pending at this time a closing          17       Q. Did you review the authority cited in the
18    schedule on November 30, 2018, whereby Nuclear            18   letter?
19    Development would pay TVA over $90 million as the         19       A. Yes, I did.
20    remaining balance due on the sale of Bellefonte,          20             MR. O'REAR: If you all want to take a
21    correct?                                                  21       break now we can --
22        A.     I believe that's correct, yes.                 22             MR. LEMBEK: Okay.
23        Q.     Okay. And the decision to not close that       23             MR. O'REAR: -- or we can go a little
24    transaction was never taken to the board of directors     24       longer.
25    at an official board meeting, was it?                     25             MR. LEMBKE: This is good.
                                                                                                  29 (Pages 110 - 113)
                                              Freedom Court Reporting
877-373-3660                                    A Veritext Company                                       205-397-2397
     Case 5:18-cv-01983-LCB Document 91-21 Filed 10/14/20 Page 31 of 39


                                                      Page 114                                                           Page 116
 1            THE VIDEOGRAPHER: The time is 11:23 and             1       A.     "Be It Resolved, That the Board of
 2       we're going off the record.                              2   Directors hereby finds and declares that the BLN plant
 3            (Recess taken.)                                     3   site, except for the area upon which the training
 4            THE VIDEOGRAPHER: At 12:47 we're back on            4   center is located if it cannot be relocated, is not
 5       the record.                                              5   necessary to carry out any plans and projects actually
 6            MR. LEMBKE: Let me, before you start, as            6   decided upon and is otherwise surplus to TVA's needs,
 7       I indicated to Mr. O'Rear off the record over the        7   and hereby authorizes and directs the Senior Manager of
 8       lunch break we were able to check the privilege          8   Realty Services, GIS, and Land Records, upon a
 9       log entry that had been identified by him on the         9   determination by the Chief Executive Officer that
10       record, and we discovered there was an error on         10   market conditions warrant selling the fee simple
11       the log and it is a straight attorney/client            11   interest in all or a portion of the plant site at
12       privilege objection.                                    12   public auction pursuant to Section 31 of the TVA Act of
13            It should not have said prepared in                13   1933, as amended, to execute and deliver to the
14       anticipation of litigation. So we will provide an       14   successful bidder, upon payment of the auction bid
15       amended log making that correction.                     15   price and associated administrative costs, a special
16            MR. O'REAR: You're referring to the                16   warranty deed in such form as the General Counsel shall
17       February 2017 entry?                                    17   approve, subject to such terms and conditions as may be
18            MR. LEMBKE: Correct.                               18   necessary to cover and protect TVA's statutory
19   BY MR. O'REAR:                                              19   obligations, program requirements, and other
20       Q.     Okay. You ready?                                 20   interests."
21       A.     Yes.                                             21       Q.     Okay. You're saying that's what gave him
22       Q.     What gave Bill Johnson as CEO the                22   the authority not to close this transaction?
23   authority to make the decision not to close a               23       A.     Yes, I am.
24   111 million dollar transaction with Nuclear Development     24       Q.     And what language are you referring to?
25   without the board approval?                                 25             MR. LEMBKE: Object to the form. Calls
                                                      Page 115                                                           Page 117
 1       A.     You're asking for my legal opinion?               1       for a legal conclusion.
 2       Q.     Just, yeah, what's your basis for                 2   BY MR. O'REAR:
 3   testifying earlier that he didn't have to have board         3       Q.     What language are you referring to?
 4   approval? What is the basis for that?                        4             MR. LEMBKE: And to the extent this calls
 5             MR. LEMBKE: I'm going to object to the             5       for her to disclose her attorney work product
 6       extent it calls for a legal conclusion. You can          6       and/or privileged communication, I instruct you
 7       answer, if you can.                                      7       not to answer it. But if you can answer it
 8             THE WITNESS: I will simply say it's in             8       without doing that, go ahead.
 9       the resolution in which the board authorized the         9             THE WITNESS: I don't think that I can.
10       auction of this site.                                   10   BY MR. O'REAR:
11   BY MR. O'REAR:                                              11       Q.     You can't answer the question --
12       Q.     And are you referring to the resolution          12       A.     I cannot.
13   which has been marked as Exhibit 4?                         13       Q.     -- what language in here gives him that
14       A.     Yes.                                             14   authority?
15       (Exhibit 4 Bates No. TVABLN00002633 through 2634,       15       A.     Yes.
16       Proposed Board Resolution.)                             16       Q.     And putting aside attorney/client
17   BY MR. O'REAR:                                              17   communications for the moment, what type of work
18       Q.     Okay. Can you get Exhibit 4 before you.          18   product is involved in your answering that question?
19   Can you direct me where in this resolution it provides      19             MR. LEMBKE: Well, my instruction was if
20   Mr. Johnson with the authority to make the decision not     20       it would require disclosure of attorney/client
21   to close the 111 million dollar transaction without         21       communications or work product not to answer it.
22   board approval?                                             22   BY MR. O'REAR:
23       A.     In the first resolved clause.                    23       Q.     I'm not asking you for any
24       Q.     Okay. Would you read what you're                 24   attorney/client communications. I'm not asking you for
25   referring to?                                               25   any attorney work product.

                                                                                                       30 (Pages 114 - 117)
                                              Freedom Court Reporting
877-373-3660                                    A Veritext Company                                             205-397-2397
     Case 5:18-cv-01983-LCB Document 91-21 Filed 10/14/20 Page 32 of 39


                                                       Page 118                                                        Page 120
 1             I'm asking you what language are you                1            MR. LEMBKE: Objection, vague.
 2    referring to which you believe authorizes Mr. Johnson        2            THE WITNESS: Yeah, I don't understand.
 3    to make that decision without board approval?                3   BY MR. O'REAR:
 4             MR. LEMBKE: Same instruction.                       4       Q.     Is it your position that this document,
 5    BY MR. O'REAR:                                               5   this resolution delegates to Mr. Johnson to make the
 6        Q.     You said the resolution which is                  6   decision to terminate and not close, excuse me, not
 7    Exhibit 4, and I'm asking you what language in the           7   close the transaction on November 30, 2018, without
 8    resolution?                                                  8   board approval, that this delegates that authority to
 9        A.     And I have pointed --                             9   him?
10             MR. LEMBKE: Same instruction, same                 10            MR. LEMBKE: Objection, still vague.
11        objection.                                              11       Lack of foundation.
12             THE WITNESS: I told you this resolve               12            THE WITNESS: I think I've said that I
13        clause and I'm -- that is as far as I'm                 13       think that this language gave him the authority
14        comfortable going.                                      14       not to complete the transaction.
15    BY MR. O'REAR:                                              15   BY MR. O'REAR:
16        Q.     Is there any language in this resolution         16       Q.     My question is, does he have authority to
17    which authorizes the CEO not to close the transaction       17   do so only because of your position that that authority
18    under specific conditions?                                  18   was delegated to him by the Board of Directors?
19             MR. LEMBKE: Objection, vague.                      19            MR. LEMBKE: Objection, calls for a legal
20    BY MR. O'REAR:                                              20       conclusion.
21        Q.     Well, if you'll look with me to the next         21            THE WITNESS: And I can't answer that
22    paragraph, resolve further paragraph.                       22       without a very thorough review of all of his
23             Does that paragraph authorize the CEO to           23       various authorities, which I'm not prepared to do
24    terminate the transfer process under certain                24       on the spot.
25    conditions?                                                 25   BY MR. O'REAR:
                                                       Page 119                                                        Page 121
 1        A.      It authorizes him to terminate if                1       Q.     In general, who controls the litigation
 2    environmental reviews cannot satisfactorily be               2   that TVA's involved in?
 3    completed.                                                   3       A.     Who controls it?
 4        Q.      Okay. And you have testified earlier             4       Q.     Yes.
 5    those environmental reviews were satisfactorily              5       A.     Can you be more specific?
 6    completed, correct?                                          6       Q.     Well, who makes the ultimate decisions
 7        A.      That's correct.                                  7   regarding litigation that TVA is involved in?
 8        Q.      There's nothing in this resolution that          8       A.     It depends on what the issue is and under
 9    says that the CEO has authority to terminate the             9   whose authority it lies.
10    property transfer process if there's a question about       10       Q.     Are there any limitations on the
11    whether the construction permits must be transferred        11   authority of the CEO regarding litigation that TVA's
12    before the closing, is there?                               12   involved in?
13              MR. LEMBKE: Objection, lack of                    13             MR. LEMBKE: Objection, vague and calling
14        foundation. Misstates the document.                     14       for a legal conclusion.
15    BY MR. O'REAR?                                              15             THE WITNESS: I'm not sure I understand
16        Q.      Is there? Is there anything in this             16       the question well enough to answer it.
17    resolution that specifically refers to the construction     17   BY MR. O'REAR:
18    permits and the timing of that transfer as it relates       18       Q.     Are there any limitations on the CEO
19    to the closing?                                             19   regarding decisions made involving litigation TVA's
20        A.      That with many other details are not            20   involved in that have monetary constraints or monetary
21    specifically set forth.                                     21   limitations?
22        Q.      Is it your position that Mr. Johnson            22             MR. LEMBKE: Same objection.
23    could make that decision not to close the transaction       23             THE WITNESS: I don't know that I can
24    only if it is delegated, the power to do so, is             24       answer your question. It's not -- can you be more
25    delegated to him by the Board of Directors of TVA?          25       specific?

                                                                                                      31 (Pages 118 - 121)
                                               Freedom Court Reporting
877-373-3660                                     A Veritext Company                                           205-397-2397
     Case 5:18-cv-01983-LCB Document 91-21 Filed 10/14/20 Page 33 of 39


                                                       Page 122                                                         Page 124
 1    BY MR. O'REAR:                                               1   to the CEO?
 2        Q.     Does TVA have any policies or practices           2            MR. LEMBKE: Objection as to vagueness of
 3    regarding limitations on the CEO's authority to make         3       what legal questions mean. You mean in the
 4    decisions regarding litigation?                              4       context of litigation?
 5             MR. LEMBKE: Same objection.                         5   BY MR. O'REAR:
 6             THE WITNESS: Without studying the issue             6       Q.    Well, what about in the context of a
 7        I'm not sure I could give you a complete answer.         7   claim that involves specific performance of a 111
 8    BY MR. O'REAR:                                               8   million dollar transaction and damages in excess of
 9        Q.     Okay. Are there any litigation practices          9   38 million dollars?
10    or guidelines of TVA that relate to litigation?             10            MR. LEMBKE: Objection.
11        A.     I think there are some guidelines on, for        11   BY MR. O'REAR:
12    example, settlement authority.                              12       Q.    Is that within the -- is it with within
13        Q.     Okay. Tell us what that is.                      13   the purview of the CEO to make decisions regarding
14        A.     Guidelines on -- the guidelines relate to        14   claims of those size, of that size?
15    settlement authority that I have and that the CEO has.      15            MR. LEMBKE: Object as to vague. You can
16        Q.     And what are those limitations?                  16       answer if you understand it.
17             MR. LEMBKE: We are going to designate --           17            THE WITNESS: He has authority to make
18        we'll be designating other parts of this                18       decisions on litigation except the only limitation
19        deposition confidential, but we're certainly going      19       I'm aware of is the settlement authority, but
20        to designate this entire line of questioning as         20       again I have not made a study of this so I don't
21        confidential under the protective order.                21       know whether there are limitations out there that
22    BY MR. O'REAR:                                              22       I'm not aware of.
23        Q.     What are those limitations?                      23   BY MR. O'REAR:
24        A.     There is a dollar limit on cases that the        24       Q.    Did you know when you sent the letter on
25    General Counsel can settle of $200,000, and a dollar        25   November 29, 2018, to Mr. Blust that TVA was not going
                                                       Page 123                                                         Page 125
 1   limit on what the CEO can settle of a million dollars.        1   to close, that litigation would ensue from Nuclear
 2       Q.     And that is a limitation that allows them          2   Development?
 3   to make settlement of cases within those limitations          3        A.    Which letter is this?
 4   without board approval, is that correct?                      4        Q.    The letter that you wrote on November 29,
 5       A.     In the case of the CEO, yes.                       5   2018? It should be exhibit -- I'm sorry. It was
 6       Q.     What about in the case of the General              6   stuck.
 7   Counsel?                                                      7        (Exhibit 24 - Previously marked - Bates No.
 8       A.     If the General Counsel lacks the                   8        TVABLN00002651 through 2652, Letter from Sherry
 9   authority then possibly the CEO can use his broader           9        Quirk to Nuclear Development and Larry Blust.)
10   authority.                                                   10   BY MR. O'REAR:
11       Q.     Okay. For example, can you as CEO settle          11        Q.    I'm handing you what's been marked as
12   a case for TVA under --                                      12   Exhibit 24.
13            MR. LEMBKE: You mean as General Counsel?            13        A.    And the question again?
14   BY MR. O'REAR:                                               14        Q.    Did you know when you sent that letter to
15       Q.     Yeah, as General Counsel settle a case            15   Mr. Blust that litigation would ensue from Nuclear
16   for TVA under $200,000?                                      16   Development?
17       A.     Yes.                                              17        A.    I knew that was a possibility.
18       Q.     Okay. And can Mr. Johnson make the final          18        Q.    Do you recall Mr. Johnson saying prior to
19   decision or could he have made the final decision in         19   your sending of that letter that he was certain
20   2018 to settle a case involving TVA under two million        20   litigation would be filed by Nuclear Development?
21   dollars or one million dollars?                              21             MR. LEMBKE: Miss Quirk, to the extent
22       A.     One million, yes.                                 22        that would require you to disclose an
23       Q.     And would legal questions that involved           23        attorney/client communication, you should not do
24   monetary considerations in excess of a million dollars       24        so.
25   need to be decided by the Board of Directors as opposed      25             To the extent you can answer it without

                                                                                                      32 (Pages 122 - 125)
                                               Freedom Court Reporting
877-373-3660                                     A Veritext Company                                            205-397-2397
     Case 5:18-cv-01983-LCB Document 91-21 Filed 10/14/20 Page 34 of 39


                                                      Page 126                                                           Page 128
 1       disclosing attorney/client communication, go             1            MR. LEMBKE: Miss Quirk, I instruct you
 2       ahead.                                                   2       not to answer the question to the extent it would
 3             THE WITNESS: I actually don't recall.              3       require you to disclose attorney/client
 4   BY MR. O'REAR:                                               4       communications or your -- or your staff's or your
 5       Q.      Did Mr. Johnson as CEO have authority to         5       outside counsel's work product.
 6   make the decision not to close the transaction if he         6            If you can answer it without doing so, go
 7   knew by making that decision that TVA would be hit with      7       ahead.
 8   a lawsuit involving specific performance and a claim         8            THE WITNESS: I don't think I can answer
 9   for damages in excess of 38 million dollars?                 9       it.
10             MR. LEMBKE: Object to the form. I think           10   BY MR. O'REAR:
11       it's asked and answered, and it calls for a legal       11       Q.     Had TVA ever encountered that issue
12       conclusion. If you can answer it again.                 12   before?
13             THE WITNESS: Yes.                                 13       A.     I'm not certain.
14   BY MR. O'REAR:                                              14       Q.     Do you know?
15       Q.      He did have authority?                          15       A.     Not that I'm aware.
16       A.      Yes.                                            16       (Exhibit 28 - Bates No TVABLN00000040, e-mail
17       Q.      To make that decision without board             17       from Sherry Quirk to Larry Blust and others dated
18   approval?                                                   18       November 16, 2018.)
19       A.      Yes.                                            19   BY MR. O'REAR:
20       Q.      And that's based on Exhibit 4 that you          20       Q.     I've handed you Exhibit 28. Can you
21   just alluded to, is that correct?                           21   identify that as an e-mail that you sent to Larry Blust
22       A.      And many other authorities that he has as       22   on November 16, 2018?
23   CEO.                                                        23       A.     Yes.
24       Q.      Well, tell me about those. Tell me about        24       Q.     And the second e-mail in that exhibit is
25   those other authorities?                                    25   an e-mail from Mr. Blust to Clifford Beach with a copy
                                                      Page 127                                                           Page 129
 1        A.     Well, as CEO of the -- of TVA he has the         1   to you relating to the section of the Atomic Energy Act
 2    authority to be the top executive in the agency. So he      2   that's referenced in the third e-mail of that e-mail
 3    has the authority to take, you know, executive action.      3   string, correct?
 4        Q.     Is his authority limited to whatever the         4       A.     Yes.
 5    board delegated to him?                                     5       Q.     And your response was that you planned on
 6              MR. LEMBKE: Objection, calls for a legal          6   speaking with Bill on Monday, correct?
 7        conclusion.                                             7       A.     Yes.
 8              THE WITNESS: I think I've already told            8       Q.     That would have been November the 19th,
 9        you that I think he had authority based on the          9   2018?
10        resolution.                                            10       A.     Right.
11              What I'm saying is that I don't think            11       Q.     And Bill is Bill Johnson, correct?
12        that his authorities are limited necessarily by        12       A.     That's correct.
13        that alone, but I haven't studied the full extent      13       (Exhibit 29 - Bates No. TVABLN00000042, e-mail
14        of his authority, so I'm not prepared to go beyond     14       from Larry Blust to Sherry Quirk dated November
15        that.                                                  15       23, 2018.)
16    BY MR. O'REAR:                                             16   BY MR. O'REAR:
17        Q.     And you can't identify today any other          17       Q.     Can you identify Exhibit 29 as an e-mail
18    authorities that would give him the authorization to do    18   sent from Larry Blust to you on November 28, 2018, at
19    that?                                                      19   4:13 p.m.?
20        A.     Not having prepared or studied or               20       A.     Yes.
21    reviewed this, no.                                         21       Q.     And you would have received and
22        Q.     Do you consider this question of whether        22   considered that e-mail, correct?
23    the transfers of the construction permits must occur       23       A.     Yes.
24    before the transfer of the property to be a novel legal    24       (Exhibit 30 - Bates No. TVABLN00000660 through
25    question?                                                  25       661, e-mail from Larry Blust to Clifford Beach,

                                                                                                       33 (Pages 126 - 129)
                                               Freedom Court Reporting
877-373-3660                                     A Veritext Company                                             205-397-2397
     Case 5:18-cv-01983-LCB Document 91-21 Filed 10/14/20 Page 35 of 39


                                                       Page 130                                                          Page 132
 1         dated November 28, 2018.)                               1       Q.    And that was based on Mr. Johnson's
 2    BY MR. O'REAR:                                               2   decision not to close the transaction, correct?
 3         Q.     If you would look at Exhibit 30. Can you         3       A.    That is correct.
 4    identify that as another e-mail sent to you by Larry         4       Q.    So his decision was made before he
 5    Blust on November 28, 2018, at 7:03 p.m., which was          5   reviewed the position stated in Mr. Blust's letter
 6    directed to Clifford Beach but copied to you as well?        6   received the next day, correct?
 7         A.     Yes.                                             7       A.    That's correct.
 8         Q.     And as late as 7 p.m., two days prior to         8       Q.    Before you sent your letter on November
 9    the closing Mr. Blust is still trying to get an answer       9   the 29, 2018, stating that TVA would not close the
10    from TVA about whether the transaction will close on        10   transaction, did TVA ever ask of the Nuclear Regulatory
11    that Friday, correct?                                       11   Commission what it's position was on this issue?
12         A.     Correct.                                        12       A.    I believe there were conversations
13         (Exhibit 31 - Bates No. ND_004950, e-mail from         13   between Chris Chandler and NRC staff, but I don't know
14         Sherry Quirk to Larry Blust dated November 29,         14   the specifics of them.
15         2018.)                                                 15       Q.    Do you know what the NRC staff said in
16    BY MR. O'REAR:                                              16   those conversations?
17         Q.     If you will look at Exhibit 31. Is that         17       A.    I don't know with particularity.
18    an e-mail dated November 29, 2018, at 9:09 p.m. from        18       Q.    Do you know generally?
19    you to Larry Blust attaching the November 29, 2018,         19       A.    I know that it did not give us comfort
20    letter that we just referred to by you to him?              20   that we could go forward and close.
21         A.     Yes.                                            21       Q.    And what's that based on?
22         Q.     So it was not until the day before the          22       A.    Based on the content of the conversations
23    closing at 9:09 p.m. that TVA advised Nuclear               23   as communicated to me at the time. There was no -- no
24    Development that it would not close the next day, is        24   firm information coming from the NRC indicating that we
25    that correct?                                               25   could close the transaction without violating the law.
                                                       Page 131                                                          Page 133
 1       A.     That's correct.                                    1      Q.      And how did you receive that information?
 2       (Exhibit 25 - Bates No. TVABLN00006461 through            2            MR. LEMBKE: Objection, vague, when you
 3       6464, e-mail and attachments from Sherry Quirk to         3       say how.
 4       others dated November 30, 2018.)                          4   BY MR. O'REAR:
 5   BY MR. O'REAR:                                                5       Q.     Who gave you that information?
 6       Q.     If you would look at Exhibit 25                    6       A.     That would have been Chris Chandler.
 7   previously marked at Mr. Johnson's deposition. Can you        7       Q.     Were you aware that Nuclear Development
 8   identify that as an e-mail from Larry Blust to you on         8   filed an application for transfer of the construction
 9   Friday, November the 30th at 4:02 p.m., that you in           9   permits with the NRC on November 13, 2018?
10   turn forwarded to others at TVA?                             10       A.     I was aware they filed. I would not be
11       A.     Yes.                                              11   able to draw the date out of the air, though.
12       Q.     And did that e-mail attach Mr. Blust's            12       Q.     To your knowledge, has TVA commented or
13   letter of November 30, 2018, that we see attached to         13   objected in any respect to Nuclear Development's
14   this exhibit?                                                14   application?
15       A.     Yes.                                              15       A.     Not as far as I'm aware.
16       Q.     Mr. Johnson's decision not to close the           16       Q.     Do you have any expectation you will be
17   transaction had already occurred before this letter          17   an expert witness in this case?
18   from Mr. Blust was received, is that correct?                18            MR. LEMBKE: Miss Quirk, I instruct you
19       A.     I'm not --                                        19       not to answer that question to the extent it would
20       Q.     Well, your letter was sent 9:09 p.m. the          20       require you to disclose communications between you
21   day before?                                                  21       and your inside or outside counsel.
22       A.     Yes.                                              22            THE WITNESS: What case are you referring
23       Q.     And it said we're not going to close the          23       to?
24   transaction?                                                 24   BY MR. O'REAR?
25       A.     Right.                                            25       Q.     This lawsuit.

                                                                                                       34 (Pages 130 - 133)
                                               Freedom Court Reporting
877-373-3660                                     A Veritext Company                                            205-397-2397
     Case 5:18-cv-01983-LCB Document 91-21 Filed 10/14/20 Page 36 of 39


                                                      Page 134                                                           Page 136
 1            MR. LEMBKE: I'll also -- in fact, I'm               1   Bellefonte plant?
 2       going to instruct you not to answer that question.       2       A.     My first recollection is that maybe in
 3       There is an expert disclosure deadline and there's       3   the June or July timeframe of 2015 I received a
 4       no way that she could ever answer that question          4   document that was a relatively short document that
 5       without disclosing attorney/client communications        5   seemed to contemplate a lease of the Bellefonte site to
 6       and work product.                                        6   an entity associated with Franklin Haney that related
 7   BY MR. O'REAR:                                               7   to the Bellefonte site, and I took a look at it and
 8       Q.     Who is the person within the legal                8   reviewed it at least generally, when I was told by Mr.
 9   department of TVA that has the most expertise regarding      9   Johnson that we would be going to a meeting on this
10   issues of nuclear licensing?                                10   subject with the Governor of Alabama, who at that point
11       A.     Chris Chandler.                                  11   was Governor Bentley.
12       Q.     And how long has he worked at TVA?               12       Q.     Did you go to that meeting?
13       A.     Longer than I have, but I'm not sure when        13       A.     I did go to the meeting.
14   he began.                                                   14       Q.     And who do you recall being in attendance
15            MR. LEMBKE: I think you're at 32.                  15   at that meeting?
16       (Exhibit 32 - Bates No. Bates No. TVABLN00009316        16       A.     Well, there was a whole room of full of
17       through 9328, handwritten notes.)                       17   people but what I remember is for TVA it was myself,
18   BY MR. O'REAR:                                              18   Bill Johnson, Justin Maierhofer, Joe Rich who at that
19       Q.     I've handed you what's been marked as            19   point was chair of the TVA board, and then Mark
20   Exhibit 32. Have you seen those notes before?               20   Crosswhite who was the president of Alabama Power at
21       A.     No.                                              21   that point.
22       Q.     Are those your notes?                            22            Then Franklin Haney, his son, Frank Jr.,
23       A.     No.                                              23   Mr. Blust. I believe Bud Cramer was there. I don't
24       Q.     Do you know whose notes they are?                24   recall whether Bill McCollum was there, he may have
25       A.     I do not.                                        25   been, and then a number of staff for the Governor.
                                                      Page 135                                                           Page 137
 1      Q.      Okay. If you'd look to the last two               1   There may have been other people present, but that's
 2   pages of that exhibit. Are those your typed written          2   what I recall.
 3   notes?                                                       3       Q.    And was Governor Bentley present in that
 4      A.      I don't recognize them.                           4   meeting?
 5      Q.      Okay. Do you know whose notes they are?           5       A.    Yes, he was.
 6      A.      I don't.                                          6       Q.    And what do you recall being discussed at
 7            MR. O'REAR: I think I'm finished with my            7   that meeting?
 8      questioning. I do reserve the right to recall the         8       A.    The discussion in the meeting was the
 9      witness to ask questions regarding objections on          9   Governor's interest in seeing the Bellefonte site
10      privilege that were taken in the deposition if           10   developed, and he began the meeting by saying that he
11      they turn out to be not meritorious.                     11   had an interest in something happening at the site, and
12            MR. LEMBKE: Let's take a short break.              12   he wanted to bring these particular parties together in
13      I'll have some questions for the witness.                13   order to see if progress could be made toward that end.
14            MR. O'REAR: All right.                             14       Q.    And what is your understanding of why Mr.
15            THE VIDEOGRAPHER: The time is 1:19 and             15   Crosswhite of Alabama Power was there?
16      we're going off the record.                              16       A.    My understanding is that Mr. Crosswhite
17            (Recess taken.)                                    17   had been approached with a question of whether Alabama
18            THE VIDEOGRAPHER: The time is 1:26, and            18   Power would be willing to buy power from the site if it
19      we're back on the record.                                19   were developed.
20   EXAMINATION BY MR. LEMBKE:                                  20       Q.    And what did Mr. Crosswhite say in the
21      Q.      Miss Quirk, Matt Lembke for TVA, and I           21   meeting about that proposal?
22   have just a few questions for you.                          22       A.    That he did not have interest in that,
23            First, after you got to TVA, what was              23   that Alabama Power didn't need power. If they were
24   your first involvement with either Franklin Haney or        24   going to build a nuclear site they would build one in
25   any of his associates or companies with regard to the       25   their own service territory. I think his last words

                                                                                                       35 (Pages 134 - 137)
                                               Freedom Court Reporting
877-373-3660                                     A Veritext Company                                            205-397-2397
     Case 5:18-cv-01983-LCB Document 91-21 Filed 10/14/20 Page 37 of 39


                                                        Page 138                                                          Page 140
 1    were something like leave me out of this.                     1   this to be surplus property and to sell it at auction.
 2        Q.     And do you recall what the proposal was            2       Q.     And did that then culminate in the
 3    for TVA's role in this proposed transaction that Mr.          3   resolution that we looked at earlier in the deposition,
 4    Haney had put forward?                                        4   Exhibit 4?
 5        A.     I believe that our role was intended to            5       A.     Yes, it did.
 6    be to lease the site to Mr. Haney to develop it and I         6       Q.     Okay. I also want to ask you earlier Mr.
 7    think his -- Mr. Haney's interest was in selling to           7   O'Rear showed you Exhibit 10.
 8    power to Alabama power.                                       8       A.     Yes.
 9        Q.     All right. And what was Mr. Johnson's              9       Q.     Which was the report of the public
10    response to that proposal at the meeting?                    10   meeting in August of 2018 involving the NRC and Nuclear
11        A.     He said we don't -- we, TVA, don't need           11   Development, and Mr. O'rear asked you some questions
12    the power. We have just completed an IRP.                    12   about on the second page, the third bullet point which
13        Q.     What is IRP?                                      13   says "ND will begin engineering and licensed work in
14        A.     Integrated Resource Plan, determining             14   parallel upon closure of the sale."
15    that we do not need the Bellefonte plant, so it doesn't      15             Do you see that?
16    make sense for us to develop it, but we don't want to        16       A.     I do.
17    stand in the way of somebody else developing it if they      17       Q.     What was your understanding of what is
18    believe that they can, but we don't need the power. We       18   meant there by licensing work?
19    don't have an interest in that.                              19       A.     That is the work in connection with
20        Q.     What, if any, was the takeaway or                 20   obtaining a license for the project, which is in
21    conclusion from the meeting?                                 21   contrast to the permits. So that would come later in
22        A.     The takeaway was that Mr. Haney was               22   time after transfer of the permits.
23    interested in acquiring the site, whether by lease or        23       Q.     All right. And what, if any, relation is
24    by sale, and that he believed that he could develop the      24   there between licensing and resuming active
25    site.                                                        25   construction?
                                                        Page 139                                                          Page 141
 1       Q.     All right. And after that meeting, what             1       A.       To resume active construction I think
 2   happened next with regard to Mr. Haney and his interest        2   requires some licensing activity.
 3   in the Bellefonte site as best you recall?                     3       Q.       Okay. Now, in the lead up to
 4       A.     My memory is that after that -- well, at            4   November 30, 2018, do you recall having any
 5   the conclusion of the meeting, the matter was left in          5   conversations in which Mr. Blust talked about his view
 6   my hands and Mr. Blust's hands to work toward -- to see        6   of the requirements of the Atomic Energy Act?
 7   whether some kind of transfer of the property could            7       A.       We had some conversations about that,
 8   occur.                                                         8   yes.
 9       Q.     And following the meeting, what do you              9       Q.       And what do you recall Mr. Blust saying?
10   recall happening after the meeting?                           10       A.       I think we --
11       A.     Then we had a series of phone calls, some          11              MR. O'REAR: Objection, vague, without
12   involving me, some involving others on my staff as we         12       identifying when this happened.
13   attempted to ascertain what steps would need to be            13   BY MR. LEMBKE:
14   taken in order for this site to be transferred to Mr.         14       Q.       What is your best estimate of the month
15   Haney or an entity under his control.                         15   in which you had conversations with Mr. Blust in which
16       Q.     All right. And what was the end result             16   he talked about the Atomic Energy Act and his view of
17   of that process?                                              17   it?
18       A.     The end result was that we determined --           18       A.       I think it was roughly coincident with
19   we issued a request for comments and collected                19   the e-mail that opposing counsel showed me setting
20   comments.                                                     20   forth the Tim Matthews points and Mr. Blust's view.
21       Q.     Comments from whom?                                21              I don't recall the date of that e-mail,
22       A.     From the public on what members of the             22   but it's roughly that timeframe.
23   public thought that we should do with the site, and           23       Q.       All right. Let me find that e-mail so we
24   with these comments we determined that the appropriate        24   can have it.
25   course would be to recommend that the board declare           25       (Exhibit 15 - Previously marked - Bates No.

                                                                                                        36 (Pages 138 - 141)
                                                Freedom Court Reporting
877-373-3660                                      A Veritext Company                                             205-397-2397
     Case 5:18-cv-01983-LCB Document 91-21 Filed 10/14/20 Page 38 of 39


                                                       Page 142                                                                 Page 144
 1       TVABLN00006245 though 6246, Email from Autumn             1               CERTIFICATE
 2       Beeler to Clifford Beach and others dated                 2   STATE OF TENNESSEE
                                                                   3   COUNTY OF KNOX
 3       Octrober 25, 2018.)
                                                                   4         I, Georgette H. Mitchell, Registered
 4   BY MR. LEMBKE:                                                5   Professional Reporter, Licensed Court Reporter #55 and
 5       Q.     Miss Quirk, let me show you what was               6   Notary Public, do hereby certify that I reported in
 6   previously marked as Exhibit 15.                              7   machine shorthand the videotaped deposition of SHERRY
 7       A.     Yes.                                               8   QUIRK, called as a witness at the instance of the
 8       Q.     Is that the e-mail you're receiving to?            9   Plaintiff, that the said witness was duly sworn by me;
                                                                  10   that the reading and subscribing of the deposition by
 9       A.     No, but I think this is probably the same
                                                                  11   the witness was not waived; that the foregoing pages
10   vintage.                                                     12   were transcribed under my personal supervision and
11       Q.     Okay. And what is that time period?               13   constitute a true and accurate record of the deposition
12       A.     It's roughly October 24th.                        14   of said witness.
13       Q.     Okay. So what is your recollection, if            15         I further certify that I am not an attorney or
14   any, of any statement by Mr. Blust about his view of         16   counsel of any of the parties, nor an employee or
15   the Atomic Energy Act and it's applicability to the          17   relative of any attorney or counsel connected with the
                                                                  18   action, nor financially interested in the action.
16   situation?
                                                                  19         Witness my hand and seal this the 6th day of
17            MR. O'REAR: Objection, without                      20   November, 2019.
18       identifying a specific time.                             21
19   BY MR. LEMBKE:                                               22                     <%13780,Signature%>
20       Q.     Go ahead.                                                                Georgette H. Mitchell
21       A.     Well, my recollection is that we                  23                     Registered Professional
                                                                                         Reporter, Licensed Court
22   discussed the fact that the Atomic Energy Act presented
                                                                  24                     Reporter 55, LCR expires
23   some complexities and difficulties and created some                                 6-30-20 and Notary Public
24   issues for both sides to go forward, but Mr. Blust's         25                     My Commission Expires:
25   view was that we -- we could go forward and just face                               February 2, 2020
                                                       Page 143                                                                 Page 145
 1   the possibility of penalties.                                 1   To: Matthew H. Lembke, Esq.
                                                                   2   Re: Signature of Deponent Sherry Quirk
 2       Q.    All right. And was that on a telephone              3   Date Errata due back at our offices: 12/6/2019
 3   conversation or face-to-face meeting?                         4
 4       A.    I believe it was a telephone                        5 Greetings:
                                                                   6 This deposition has been requested for read and sign by
 5   conversation.                                                   the deponent. It is the deponent's responsibility to
 6       Q.    Okay. Earlier you looked at Exhibit 1               7 review the transcript, noting any changes or corrections
 7   which is the purchase and sale agreement between TVA            on the attached PDF Errata. The deponent may fill
                                                                   8 out the Errata electronically or print and fill out
 8   and Nuclear Development with regard to the Bellefonte
                                                                     manually.
 9   site.                                                         9
10       A.    Yes.                                               10 Once the Errata is signed by the deponent and notarized,
                                                                     please mail it to the offices of Veritext (below).
11       Q.    Did the board review and approve the
                                                                  11
12   terms and conditions of that contract before it was          12 When the signed Errata is returned to us, we will seal
13   executed by TVA?                                                and forward to the taking attorney to file with the
                                                                  13 original transcript. We will also send copies of the
14       A.    No, it did not.
                                                                     Errata to all ordering parties.
15            MR. LEMBKE: I don't have any further                14
16       questions.                                               15 If the signed Errata is not returned within the time
17            MR. O'REAR: Nothing further.                           above, the original transcript may be filed with the
                                                                  16 court without the signature of the deponent.
18            MR. LEMBKE: That's it.                              17
19            THE VIDEOGRAPHER: The time is 1:37.                 18 Please Email the completed errata/witness cert page
20            This marks the end of this deposition.                 to readandsign@veritext.com
                                                                  19 or mail to
21       Two media units were used, and we're going off the       20 Veritext Production Facility
22       record.                                                  21 2031 Shady Crest Drive
23            (The deposition concluded at 1:37 p.m.)             22 Hoover, AL 35216
                                                                  23 205-397-2397
24           FURTHER THIS DEPONENT SAITH NOT.                     24
25                                                                25

                                                                                                             37 (Pages 142 - 145)
                                                Freedom Court Reporting
877-373-3660                                      A Veritext Company                                                    205-397-2397
     Case 5:18-cv-01983-LCB Document 91-21 Filed 10/14/20 Page 39 of 39


                                                              Page 146
 1 ERRATA for ASSIGNMENT #3531758
 2 I, the undersigned, do hereby certify that I have read the
   transcript of my testimony, and that
 3
 4 ___ There are no changes noted.
 5 ___ The following changes are noted:
 6
   Pursuant to Civil Procedure, Rule 30. ALA. CODE § 5-30(e)
 7 (2017). Rule 30(e) states any changes in form or
   substance which you desire to make to your testimony shall
 8 be entered upon the deposition with a statement of the
   reasons given for making them. To assist you in making any
 9 such corrections, please use the form below. If additional
   pages are necessary, please furnish same and attach.
10
11 Page _____ Line ______ Change _________________________
12 _______________________________________________________
13 Reason for change _____________________________________
14 Page _____ Line ______ Change _________________________
15 _______________________________________________________
16 Reason for change _____________________________________
17 Page _____ Line ______ Change _________________________
18 _______________________________________________________
19 Reason for change _____________________________________
20 Page _____ Line ______ Change _________________________
21 _______________________________________________________
22 Reason for change _____________________________________
23 Page _____ Line ______ Change _________________________
24
25

                                                        Page 147
 1   Page _____ Line ______ Change _________________________
 2   _______________________________________________________
 3   Reason for change _____________________________________
 4   Page _____ Line ______ Change _________________________
 5   _______________________________________________________
 6   Reason for change _____________________________________
 7   Page _____ Line ______ Change _________________________
 8   _______________________________________________________
 9   Reason for change _____________________________________
10   Page _____ Line ______ Change _________________________
11   _______________________________________________________
12   Reason for change _____________________________________
13   Page _____ Line ______ Change _________________________
14   _______________________________________________________
15   Reason for change _____________________________________
16
17
18            _____________________________________
                 DEPONENT'S SIGNATURE
19
     Sworn to and subscribed before me this ___ day of
20
    _________________, _______.
21
22 __________________________________
23 NOTARY PUBLIC / My Commission Expires:_____________
24
25

                                                                                   38 (Pages 146 - 147)
                                                         Freedom Court Reporting
877-373-3660                                               A Veritext Company            205-397-2397
